Exhibit 10.1

SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

dated as of August 26, 2010

Among

AVNET RECEIVABLES CORPORATION, as Seller,

AVNET, INC., as Servicer,

THE COMPANIES,

THE FINANCIAL INSTITUTIONS,

and

JPMORGAN CHASE BANK, N.A.,
as Agent

TABLE OF CONTENTS

Page

1

Exhibits and Schedules

      Exhibit I  
Definitions
Exhibit II  
Form of Purchase Notice
Exhibit III  
Places of Business, Jurisdictions of Organization and Chief
Executive Offices of the Seller Parties; Locations of Records;
Organizational Number(s); Federal Employer Identification
Number(s); Other Names
Exhibit IV  
Names of Collection Banks; Collection Accounts
Exhibit V  
Form of Compliance Certificate
Exhibit VI  
Form of Collection Account Agreement
Exhibit VII  
Form of Assignment Agreement
Exhibit VIII  
Credit and Collection Policy
Exhibit IX  
Form of Contract(s)
Exhibit X  
Form of Monthly Report
Schedule A  
Commitments
Schedule B  
Closing Documents
Schedule C  
Computation of CP Costs

SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

This Second Amended and Restated Receivables Purchase Agreement dated as of
August 26, 2010 is among Avnet Receivables Corporation, a Delaware corporation
(“Seller”), Avnet, Inc., a New York corporation (“Avnet”), as initial Servicer
(the Servicer together with Seller, the “Seller Parties” and each a “Seller
Party”), the entities listed on Schedule A to this Agreement under the heading
“Financial Institution” (together with any of their respective successors and
assigns hereunder, the “Financial Institutions”), the entities listed on
Schedule A to this Agreement under the heading “Company” (together with any of
their respective successors and assigns hereunder, the “Companies”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers hereunder or any successor agent hereunder (together
with its successors and assigns hereunder, the “Agent”). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Seller Parties, Bank One, NA (Main Office Chicago), in its capacity as a
Financial Institution, Preferred Receivables Funding Corporation, in its
capacity as a Company, and the Agent entered into that certain Receivables
Purchase Agreement, dated as of June 28, 2001 (the “Original Agreement”).

In connection with the addition of The Bank of Nova Scotia (“Scotia”) as a
Financial Institution and the addition of Liberty Street Funding Corp. as a
Company, the Original Agreement was amended and restated on February 6, 2002
(such Original Agreement as amended and restated, and as further amended from
time to time prior to the date hereof, the “Existing Agreement”). Liberty Street
Funding LLC subsequently succeeded to Liberty Street Funding Corp as a Company.

Under the Existing Agreement, JPMorgan Chase Bank, N.A. succeeded to Bank One,
NA (Main Office Chicago), as Agent and Financial Institution, and Chariot
Funding LLC succeeded to Preferred Receivables Funding Corporation as a Company.

Under the Existing Agreement, ABN AMRO Bank N.V. and BNP Paribas, acting through
its New York Branch (“BNP”), were added as Financial Institutions, and Amsterdam
Funding Corporation (the “RBS Company”) and Starbird Funding Corporation (the
“BNP Company”) were added as Companies. The Royal Bank of Scotland PLC (“RBS”)
subsequently succeeded to ABN AMRO Bank N.V. as Financial Institution.

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”) and Crédit
Agricole Corporate and Investment Bank New York Branch (“CA”) desire to become
Financial Institutions party to the Existing Agreement and Victory Receivables
Corporation (the “BTMU Company”) and Atlantic Asset Securitization LLC (the “CA
Company”) desire to become Companies party to the Existing Agreement.

Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.

Each Company may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.

In the event that any Company declines to make any purchase, such Company’s
Related Financial Institution(s) shall, at the request of Seller, purchase
Purchaser Interests that such Company declined to purchase from time to time.

JPMorgan Chase Bank, N.A., as successor by merger to Bank One, NA (Main Office
Chicago) has been requested and is willing to act as Agent on behalf of the
Companies and the Financial Institutions in accordance with the terms hereof.

The parties hereto now desire to amend and restate the Existing Agreement in its
entirety to read as set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Existing Agreement is hereby amended and
restated in its entirety to read as follows:

ARTICLE I
PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility. Upon the terms and subject to the conditions
hereof, Seller may, at its option, sell and assign Purchaser Interests to the
Agent for the benefit of one or more of the Purchasers. In accordance with the
terms and conditions set forth herein, each Company may, at its option, instruct
the Agent to purchase on behalf of such Company, or if any Company shall decline
to purchase, the Agent shall purchase, on behalf of such declining Company’s
Related Financial Institutions, Purchaser Interests from time to time in an
aggregate amount not to exceed at such time the lesser of (i) the Purchase Limit
and (ii) the aggregate amount of the Commitments during the period from the date
hereof to but not including the Facility Termination Date.

Section 1.2 Increases. Seller shall provide the Agent, by 3:00 p.m. (Chicago
time) at least two Business Days prior to the date of each Incremental Purchase,
with prior written notice in a form set forth as Exhibit II hereto of such
Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof (and, in the case of the initial Purchase Notice,
Section 6.1) and, except as set forth below, shall be irrevocable and shall
specify the requested Purchase Price (which shall not be less than $10,000,000)
and date of purchase and, in the case of an Incremental Purchase to be funded by
any of the Financial Institutions, the requested Discount Rate and Tranche
Period. Following receipt of a Purchase Notice, the Agent will promptly notify
each Company of such Purchase Notice after the Agent’s receipt thereof and the
Agent will identify the Companies that agree to make the purchase. If any
Company declines to make a proposed purchase, Seller may cancel the Purchase
Notice as to all Purchasers or, in the absence of such a cancellation, the
Incremental Purchase of the Purchaser Interests, which such Company has declined
to purchase, will be made by such declining Company’s Related Financial
Institutions in accordance with the rest of this Section 1.2. If the proposed
Incremental Purchase or any portion thereof is to be made by any of the
Financial Institutions, the Agent shall send notice of the proposed Incremental
Purchase to the applicable Financial Institutions concurrently by telecopier,
telex or cable specifying (i) the date of such Incremental Purchase, which date
must be at least one Business Day after such notice is received by the
applicable Financial Institutions, (ii) each Financial Institution’s Pro Rata
Share of the aggregate Purchase Price of the Purchaser Interests the Financial
Institutions in such Financial Institution’s Purchaser Group are then purchasing
and (iii) the requested Discount Rate and the requested Tranche Period. On the
date of each Incremental Purchase, upon satisfaction of the applicable
conditions precedent set forth in Article VI and the conditions set forth in
this Section 1.2, the Companies and/or the Financial Institutions, as
applicable, shall deposit to the Facility Account, in immediately available
funds, no later than 12:00 noon (Chicago time), an amount equal to (i) in the
case of a Company that has agreed to make such Incremental Purchase, such
Company’s Pro Rata Share of the aggregate Purchase Price of the Purchaser
Interests of such Incremental Purchase or (ii) in the case of a Financial
Institution, such Financial Institution’s Pro Rata Share of the aggregate
Purchase Price of the Purchaser Interests the Financial Institutions in such
Financial Institution’s Purchaser Group are then purchasing. Each Financial
Institution’s Commitment hereunder shall be limited to purchasing Purchaser
Interests that the Company in such Financial Institution’s Purchaser Group has
declined to purchase. Each Financial Institution’s obligation shall be several,
such that the failure of any Financial Institution to make available to Seller
any funds in connection with any purchase shall not relieve any other Financial
Institution of its obligation, if any, hereunder to make funds available on the
date of such purchase, but no Financial Institution shall be responsible for the
failure of any other Financial Institution to make funds available in connection
with any purchase.

Section 1.3 Decreases. Seller shall provide the Agent with prior written notice
in conformity with the Required Notice Period (a “Reduction Notice”) of any
proposed reduction of Aggregate Capital from Collections and the Agent will
promptly notify each Purchaser of such Reduction Notice after the Agent’s
receipt thereof. Such Reduction Notice shall designate (i) the date (the
“Proposed Reduction Date”) upon which any such reduction of Aggregate Capital
shall occur (which date shall give effect to the applicable Required Notice
Period), and (ii) the amount of Aggregate Capital to be reduced which shall be
applied ratably to the Purchaser Interests of the Companies and the Financial
Institutions in accordance with the amount of Capital (if any) owing to the
Companies (ratably, based on their respective Pro Rata Shares), on the one hand,
and the amount of Capital (if any) owing to the Financial Institutions (ratably
to each Financial Institution, based on the ratio of such Financial
Institution’s Capital at such time to the aggregate Capital of all of the
Financial Institutions at such time), on the other hand (the “Aggregate
Reduction”). Only one (1) Reduction Notice shall be outstanding at any time.
Concurrently with any reduction of Aggregate Capital pursuant to this Section,
Seller shall pay to the applicable Purchaser all Broken Funding Costs arising as
a result of such reduction. No Aggregate Reduction will be made following the
occurrence of the Amortization Date without the consent of the Agent.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser, they shall
be paid to the Agent, for the account of such Purchaser, at 1 Bank One Plaza,
Chicago, Illinois 60670 until otherwise notified by the Agent, and the Agent
agrees to remit any such amounts received to the applicable Purchaser. If such
amounts are payable to the Agent, they shall be paid to the Agent at 1 Bank One
Plaza, Chicago, Illinois 60670 until otherwise notified by the Agent. Upon
notice to Seller, the Agent (on behalf of itself and/or any Purchaser) may debit
the Facility Account for all amounts due and payable hereunder. All computations
of Yield, per annum fees or discount calculated as part of any CP Costs, per
annum fees hereunder and per annum fees under the Fee Letters shall be made on
the basis of a year of 360 days for the actual number of days elapsed. If any
amount hereunder or under any other Transaction Document shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.

ARTICLE II
PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to the Agent or relevant Purchaser,
as applicable, when due, for the account of the Agent or the relevant Purchaser
or Purchasers on a full recourse basis, (i) such fees as set forth in the Fee
Letters (which fees collectively shall be sufficient to pay all fees owing to
the Financial Institutions), (ii) all CP Costs, (iii) all amounts payable as
Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof),
(v) all amounts required pursuant to Section 2.6, (vi) all amounts payable
pursuant to Article X, if any, (vii) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (viii) all Broken Funding Costs and (ix) all Default Fees
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letters shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers and the Agent.

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the benefit of the Agent and the
Purchasers for the payment of any accrued and unpaid Aggregate Unpaids or for a
Reinvestment as provided in this Section 2.2. If at any time any Collections
and/or Deemed Collections are received by the Servicer prior to the Amortization
Date, (i) the Servicer shall set aside the Termination Percentage (hereinafter
defined) of Collections evidenced by the Purchaser Interests of each Terminating
Financial Institution, shall set aside Collections to be used to effect any
Aggregate Reduction in accordance with Section 1.3 and shall set aside amounts
necessary to pay Obligations due on the next succeeding Settlement Date and
(ii) Seller hereby requests and the Purchasers (other than any Terminating
Financial Institutions) hereby agree to make, simultaneously with such receipt,
a reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection and Deemed Collection received by the Servicer that is part
of any Purchaser Interest (other than any Purchaser Interests of Terminating
Financial Institutions), such that after giving effect to such Reinvestment, the
amount of Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt (but giving effect to any ratable reduction thereof
pursuant to application of an Aggregate Reduction). On each Settlement Date
prior to the occurrence of the Amortization Date, the Servicer shall remit to
the Agent’s or applicable Purchaser’s account the amounts set aside during the
preceding Settlement Period that have not been subject to a Reinvestment and
apply such amounts (if not previously paid in accordance with Section 2.1)
first, to reduce unpaid Obligations and second, to reduce the Capital of all
Purchaser Interests of Terminating Financial Institutions, applied ratably to
each Terminating Financial Institution according to its respective Termination
Percentage. If such Capital and Obligations shall be reduced to zero, any
additional Collections received by the Servicer (i) if applicable, shall be
remitted to the Agent’s or applicable Purchaser’s account no later than
11:00 a.m. (Chicago time) to the extent required to fund any Aggregate Reduction
on such Settlement Date and (ii) any balance remaining thereafter shall be
remitted from the Servicer to Seller on such Settlement Date. Each Terminating
Financial Institution shall be allocated a ratable portion of Collections from
the Liquidity Termination Date that such Terminating Financial Institution did
not consent to extend (as to such Terminating Financial Institution, the
“Liquidity Provider Termination Date”), until such Terminating Financial
Institution’s Capital shall be paid in full. This ratable portion shall be
calculated on the Liquidity Provider Termination Date of each Terminating
Financial Institution as a percentage equal to (i) Capital of such Terminating
Financial Institution outstanding on its Liquidity Provider Termination Date,
divided by (ii) the Aggregate Capital outstanding on such Liquidity Provider
Termination Date (the “Termination Percentage”). Each Terminating Financial
Institution’s Termination Percentage shall remain constant prior to the
Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Financial Institution’s
Capital shall be reduced ratably with all Financial Institutions in accordance
with Section 2.3.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any Aggregate Unpaids owed by Seller and
not previously paid by Seller in accordance with Section 2.1. On and after the
Amortization Date, the Servicer shall, at any time upon the request from time to
time by (or pursuant to standing instructions from) the Agent (i) remit to the
Agent’s or applicable Purchaser’s account the amounts set aside pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

second, to the reimbursement of the Agent’s and the Purchasers’ costs of
collection and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Agent (for
application to the Person or Persons who suffered such rescission, return or
refund) the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding.

Section 2.6 Maximum Purchaser Interests. In accordance with this Section 2.6,
Seller shall ensure that the Purchaser Interests of the Purchasers shall at no
time exceed in the aggregate 97% or, if the Purchaser Interest Condition is
existing at such time, 100%. If as of the date of any Weekly Report or Monthly
Report the aggregate of the Purchaser Interests of the Purchasers exceeds 97%
or, if the Purchaser Interest Condition is existing at such time, 100%, Seller
shall pay to the Purchasers (ratably based on the ratio of each Purchaser’s
Capital at such time to the Aggregate Capital at such time) within one
(1) Business Day an amount to be applied to reduce the Aggregate Capital, such
that after giving effect to such payment the aggregate of the Purchaser
Interests equals or is less than 97% or, if the Purchaser Interest Condition is
existing at such time, 100%. If at any time (other than as of the date of any
Weekly Report or Monthly Report) the aggregate of the Purchaser Interests of the
Purchasers exceeds 97% or, if the Purchaser Interest Condition is existing at
such time, 100%, Seller shall pay to the Purchasers (ratably based on the ratio
of each Purchaser’s Capital at such time to the Aggregate Capital at such time)
within five (5) Business Days an amount to be applied to reduce the Aggregate
Capital, such that after giving effect to such payment the aggregate of the
Purchaser Interests equals or is less than 97% or, if the Purchaser Interest
Condition is existing at such time, 100%.

Section 2.7 Repurchase Option. In addition to Seller’s rights pursuant to
Section 1.3, Seller (so long as Seller is an Affiliate of the Servicer) shall
have the right (after providing written notice to the Agent (and upon receipt
thereof the Agent will forward such notice to each Purchaser) in accordance with
the Required Notice Period), at any time, to repurchase from the Purchasers all,
but not less than all, of the then outstanding Purchaser Interests. The purchase
price in respect thereof shall be an amount equal to the Aggregate Unpaids
through the date of such repurchase, payable in immediately available funds.
Such repurchase shall be without representation, warranty or recourse of any
kind by, on the part of, or against any Purchaser or the Agent.

Section 2.8 Release of Lock-Box Arrangements. After all Aggregate Unpaids have
been reduced to zero, the Agent and Purchasers agree that the Collection Account
Agreements maintained pursuant to Section 7.1(j) hereof for the benefit of the
Purchasers shall be terminated and any amounts remaining in such accounts shall
be released to Seller, provided, however, if any amounts paid to the Agent or
Purchaser is voided, limited or otherwise required to be disgorged by any
Purchaser in a bankruptcy, insolvency, reorganization or other proceeding, each
Seller Party hereby agrees to use its best efforts to reinstate such Lock-Box
arrangements and Collection Account Agreements, and hereby grants a power of
attorney (which shall be irrevocable and coupled with an interest) to the Agent
and hereby authorizes the Agent, on its behalf, to execute Lock-Box arrangements
and Collection Account Agreements in the event of any such reinstatement.

ARTICLE III
COMPANY FUNDING

Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of the Companies for each day that any
Capital in respect of any such Purchaser Interest is outstanding.

Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to each
Company an aggregate amount equal to all accrued and unpaid Company Costs in
respect of the Capital associated with all Purchaser Interests of such Company
for the immediately preceding Accrual Period in accordance with Article II.

Section 3.3 Calculation of CP Costs. On the fifth Business Day immediately
preceding each Settlement Date, each Company shall calculate the aggregate
amount of its Company Costs for the applicable Accrual Period and shall notify
the Agent of such aggregate amount. Within two (2) Business Days of the Agent’s
receipt of notification of such Company Costs for all Companies, the Agent shall
calculate the aggregate amount of CP Costs due and payable on the applicable
Settlement Date and shall notify Seller of the aggregate amount of the CP Costs
due and payable on the applicable Settlement Date and shall notify Seller of the
aggregate amount of the Company Costs due and payable on such Settlement Date to
each Company.

ARTICLE IV
FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Alternative Base Rate in accordance with the
terms and conditions hereof. Until Seller gives notice to the Agent of a change
in the rate applicable to the Discount Rate in accordance with Section 4.4, the
initial Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the
Alternative Base Rate. If any Purchaser Interest of any Company is assigned or
transferred to, or funded by, any Funding Source of such Company pursuant to any
Funding Agreement or to or by any other Person, each such Purchaser Interest so
assigned, transferred or funded shall each be deemed to have a new Tranche
Period commencing on the date of any such transfer or funding and shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the
Alternative Base Rate in accordance with the terms and conditions hereof as if
each such Purchaser Interest was held by a Financial Institution, and with
respect to each such Purchaser Interest, the assignee or transferee thereof or
lender with respect thereto shall be deemed to be a Financial Institution in the
transferring Company’s Purchaser Group solely for the purposes of Sections 4.1,
4.2, 4.3, 4.4 and 4.5.

Section 4.2 Yield Payments. On the Settlement Date for each Purchaser Interest
of each Financial Institution, Seller shall pay to each Financial Institution an
aggregate amount equal to all accrued and unpaid Yield for the entire Tranche
Period of each Purchaser Interest funded by such Financial Institution. On the
fifth Business Day immediately preceding the Settlement Date for each Purchaser
Interest of the Financial Institutions, each Financial Institution shall
calculate the aggregate amount of accrued and unpaid Yield for the entire
Tranche Period of each Purchaser Interest funded by such Financial Institution
and shall notify the Agent of such aggregate amount. Within two Business Days of
the Agent’s receipt of notification of such applicable Yield for all Financial
Institutions, the Agent shall calculate the aggregate amount of Yield due and
payable on the applicable Settlement Date and shall notify Seller of the
aggregate amount of Yield due and payable on such Settlement Date to each
Financial Institution.

Section 4.3 Selection and Continuation of Tranche Periods.

(a) With consultation from (and approval by) the applicable Financial
Institution, Seller shall from time to time request Tranche Periods for the
Purchaser Interests of the Financial Institutions, provided that, if at any time
the Financial Institutions shall have a Purchaser Interest, Seller shall always
request Tranche Periods such that at least one Tranche Period shall end on the
date specified in clause (A) of the definition of Settlement Date.

(b) Seller or the applicable Financial Institution, upon notice to and consent
by the other received at least three (3) Business Days prior to the end of a
Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may,
effective on the last day of the Terminating Tranche: (i) divide any such
Purchaser Interest into multiple Purchaser Interests by subdividing the
associated Capital for such Purchaser Interest into smaller amounts of Capital,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche by combining the associated Capital for such Purchaser
Interests or (iii) combine any such Purchaser Interest with a new Purchaser
Interest to be purchased on the day such Terminating Tranche ends by combining
the associated Capital for such Purchaser Interests; provided that in no event
may a Purchaser Interest of any Purchaser be combined with a Purchaser Interest
of any other Purchaser.

Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Alternative Base Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternative Base Rate is being requested as a
new Discount Rate, give the applicable Financial Institution irrevocable notice
of the new Discount Rate for the Purchaser Interest associated with such
Terminating Tranche. Until Seller gives notice to the applicable Financial
Institution (or Funding Source) of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof (or assigned or transferred to, or
funded by, any Funding Source pursuant to any Funding Agreement or to or by any
other Person) shall be the Alternative Base Rate.

Section 4.5 Suspension of the LIBO Rate. If any Financial Institution notifies
the Agent that it has determined that funding its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at the LIBO Rate are
not available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the Agent
shall suspend the availability of the LIBO Rate for the Financial Institutions
in such Financial Institution’s Purchaser Group and require Seller to select the
Alternative Base Rate for any Purchaser Interest funded by the Financial
Institutions in such Financial Institution’s Purchaser Group accruing Yield at
the LIBO Rate.

Section 4.6 Extension of Liquidity Termination Date.

(a) Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect. After the Agent’s receipt of any
Extension Notice, the Agent shall promptly advise each Financial Institution of
such Extension Notice. Each Financial Institution may, in its sole discretion,
by a revocable notice (a “Consent Notice”) given to the Agent on or prior to the
30th day prior to the Liquidity Termination Date then in effect (such period
from the date of the Extension Notice to such 30th day being referred to herein
as the “Consent Period”), consent to such extension of such Liquidity
Termination Date; provided, however, that, except as provided in Section 4.6(b),
such extension shall not be effective with respect to any of the Financial
Institutions if any one or more Financial Institutions: (i) notifies the Agent
during the Consent Period that such Financial Institution either does not wish
to consent to such extension or wishes to revoke its prior Consent Notice or
(ii) fails to respond to the Agent within the Consent Period (each Financial
Institution that does not wish to consent to such extension or wishes to revoke
its prior Consent Notice or fails to respond to the Agent within the Consent
Period is herein referred to as a “Non-Renewing Financial Institution”). If none
of the events described in the foregoing clauses (i) or (ii) occurs during the
Consent Period and all Consent Notices have been received, then, the Liquidity
Termination Date shall be irrevocably extended until the date that is 364 days
after the Liquidity Termination Date then in effect. The Agent shall promptly
notify Seller of any Consent Notice or other notice received by the Agent
pursuant to this Section 4.6(a).

(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non-Renewing Financial Institution or that the Liquidity Termination Date has
not been extended, one or more of the Financial Institutions (including any
Non-Renewing Financial Institution) may proffer to the Agent and the Company in
such Non-Renewing Financial Institution’s Purchaser Group the names of one or
more institutions meeting the criteria set forth in Section 12.1(b)(i) that are
willing to accept assignments of and assume the rights and obligations under
this Agreement and the other applicable Transaction Documents of the
Non-Renewing Financial Institution. Provided the proffered name(s) are
acceptable to the Agent and the Company in such Non-Renewing Financial
Institution’s Purchaser Group, the Agent shall notify the remaining Financial
Institutions of such fact, and the then existing Liquidity Termination Date
shall be extended for an additional 364 days upon satisfaction of the conditions
for an assignment in accordance with Section 12.1 and the Commitment of each
Non-Renewing Financial Institution shall be reduced to zero. If the rights and
obligations under this Agreement and the other applicable Transaction Documents
of each Non-Renewing Financial Institution are not assigned as contemplated by
this Section 4.6(b) (each such Non-Renewing Financial Institution whose rights
and obligations under this Agreement and the other applicable Transaction
Documents are not so assigned is herein referred to as a “Terminating Financial
Institution”) and at least one Financial Institution is not a Non-Renewing
Financial Institution, the then existing Liquidity Termination Date shall be
extended for an additional 364 days; provided, however, that (i) the Purchase
Limit shall be reduced on the Liquidity Provider Termination Date applicable to
each Terminating Financial Institution by an aggregate amount equal to the
Terminating Commitment Availability of each Terminating Financial Institution as
of such date and shall thereafter continue to be reduced by amounts equal to any
reduction in the Capital of any Terminating Financial Institution (after
application of Collections pursuant to Sections 2.2 and 2.3), (ii) the Company
Purchase Limit of each Company shall be reduced by the aggregate amount of the
Terminating Commitment Amount of each Terminating Financial Institution in such
Company’s Purchaser Group and (iii) the Commitment of each Terminating Financial
Institution shall be reduced to zero on the Liquidity Provider Termination Date
applicable to such Terminating Financial Institution. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.3) all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a “Financial Institution”; provided, however, that the provisions
of Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

(c) Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion. In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date. Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of The Seller Parties. Each Seller
Party hereby represents and warrants to the Agent and the Purchasers, as to
itself (and not as to any other Seller Party), as of the date hereof and as of
the date of each Incremental Purchase and the date of each Reinvestment that:

(a) Corporate Existence and Power. Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Such Seller Party is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
where the failure of the Servicer to so qualify or so hold could not reasonably
be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, except for actions, suits or proceedings (i) that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (ii) that have been publicly disclosed in any periodic report or other
filing made by such Seller Party pursuant to, and in full conformity with the
requirements of, the Securities Exchange Act of 1934. In addition to the
foregoing, there are no actions, suits or proceedings pending, or to the best of
such Seller Party’s knowledge, threatened against or affecting the Receivables,
the Related Security or any Transaction Document, in or before any court,
arbitration or other body. Such Seller Party is not in default with respect to
any order of any court, arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent or the Purchasers for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party or any of its Affiliates to the Agent
or the Purchasers will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(h) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in all of Seller’s right, title and interest in,
to and under each Receivable existing or hereafter arising and in the Related
Security and Collections with respect thereto, free and clear of any Adverse
Claim, except as created by the Transaction Documents. There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables, the Related Security and the Collections.

(k) Places of Business, Jurisdiction of Organization and Locations of Records.
The principal places of business, jurisdiction of organization and chief
executive office of such Seller Party and the offices where it keeps all of its
Records are located at the address(es) listed on Exhibit III or such other
locations of which the Agent has been notified in accordance with Section 7.2(a)
in jurisdictions where all action required by Section 7.1(h) and/or
Section 13.4(a) has been taken and completed. Seller’s organizational number
assigned to it by its jurisdiction of organization and Seller’s Federal Employer
Identification Number are correctly set forth on Exhibit III. Seller has not
changed the location of its principal place of business and chief executive
office or its corporate structure without notifying the Agent of such change
since June 28, 2001. Seller has not changed its jurisdiction of organization.
Seller is a Delaware corporation and is a “registered organization” (within the
meaning of Section 9-102 of the UCC in effect in the State of Delaware).
Servicer is a New York corporation and is a “registered organization” (within
the meaning of Section 9-102 of the UCC in effect in the State of New York).

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box or Collection Account, or the right to
take dominion and control or “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event. Seller has
taken all steps necessary to ensure that the Agent has “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) over all
its Collection Accounts and Lock-Boxes.

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since March 31, 2001, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since June 28, 2001, no event has occurred that would have a material adverse
effect on (A) the financial condition or operations of Seller, (B) the ability
of Seller to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(o) Ownership of Seller. Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.

(p) Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.
Seller represents that each Receivable, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation.

(r) Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except as permitted in accordance with
Section 7.2(c) and except such material change as to which the Agent has been
notified in accordance with Section 7.1(a)(vii).

(s) Payments to Originator. Seller represents that with respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt. Seller
represents that no transfer by Originator of any Receivable under the
Receivables Sale Agreement is or may be voidable under any section of the
Federal Bankruptcy Code.

(t) Enforceability of Contracts. Seller represents that each Contract with
respect to each Receivable is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and any accrued interest thereon,
if any, enforceable against the Obligor in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.

(v) Aggregate Capital. Seller has determined that, immediately after giving
effect to each purchase hereunder, the Aggregate Capital is no greater than 97%
or, if the Purchaser Interest Condition is existing immediately before and after
giving effect to such purchase, 100% of the amount equal to (i) the Net
Receivables Balance, minus (ii) the Aggregate Reserves.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis of the sale of Receivables by
Originator to Seller.

Section 5.2 Financial Institution Representations and Warranties. Each Financial
Institution hereby represents and warrants to the Agent and the Company in such
Financial Institution’s Purchaser Group that:

(a) Existence and Power. Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b) No Conflict. The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets. This Agreement has been duly authorized, executed and delivered
by such Financial Institution.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder, except that has
already been received.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

ARTICLE VI
CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Amendment and Restatement. The effectiveness
of this amendment and restatement and the initial Incremental Purchase
thereafter is subject to the conditions precedent that (a) the Agent and the
Current Financial Institutions and their respective auditors shall have
completed a due diligence review satisfactory to the Agent and the Current
Financial Institutions of the Originator’s operating locations, (b) the
Purchasers shall have obtained approval of the transactions contemplated hereby
by their respective credit committees, (c) the Agent and the Current Financial
Institutions shall have received on or before the date of such purchase those
documents listed on Schedule B, (d) the Agent and the Purchasers shall have
received all fees and expenses required to be paid on or prior to the date
hereof pursuant to the terms of this Agreement and the Fee Letters and (e) the
Servicer, Seller and Originator shall have identified in their general ledger a
legend satisfactory to the Agent describing the sale of the Receivables to
Seller and the purchase of the Purchaser Interests hereunder.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) the Servicer shall have delivered to the Agent on or prior to
the date of such purchase, in form and substance satisfactory to the Agent, all
Monthly Reports and Weekly Reports as and when due under Section 8.5 and
(ii) upon the Agent’s request, the Servicer shall have delivered to the Agent at
least three (3) days prior to such purchase or Reinvestment an interim report
showing the amount of Eligible Receivables only; (b) the Facility Termination
Date shall not have occurred; (c) the Agent shall have received such other
approvals, opinions or documents as it may reasonably request; and (d) on the
date of each such Incremental Purchase or Reinvestment, the following statements
shall be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and, in the case
of an Incremental Purchase, the aggregate Purchaser Interests do not exceed 97%
or, if the Purchaser Interest Condition is existing on such date, 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

ARTICLE VII
COVENANTS

Section 7.1 Affirmative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself (and not as to any other Seller Party), as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent (and
upon receipt thereof the Agent will forward the same to each Company or its
designee):

(i) Annual Reporting. Within 120 days after the close of each of its respective
fiscal years, audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Avnet, and its Subsidiaries, for such fiscal year
certified in a manner acceptable to the Agent by independent public accountants
of recognized national standing.

(ii) Quarterly Reporting. Within 60 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, consolidated
balance sheets of Avnet, and its Subsidiaries, as at the close of each such
period and statements of income and retained earnings and a statement of cash
flows for Avnet, and its Subsidiaries, for the period from the beginning of such
fiscal year to the end of such quarter, all certified subject to year-end audit
adjustments, as to fairness of presentation, GAAP, and consistency, by its chief
financial officer, chief accounting officer or treasurer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Servicer copies of all financial statements, reports and
proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which
Originator or any of its Subsidiaries files with the Securities and Exchange
Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and each Purchaser’s consent
thereto, provided that such consent shall not be unreasonably withheld.

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.

(b) Notices. Such Seller Party will notify the Agent (and upon receipt thereof
the Agent will forward such notice to each Company or its designee) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $25,000,000 and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer, which,
individually or in the aggregate, if adversely determined, would reasonably be
expected to result in a judgment in excess of $50,000,000; and (B) the entry of
any judgment or decree or the institution of any litigation, arbitration
proceeding or governmental proceeding against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.

(vi) Downgrade of Originator. Any downgrade in the rating of any Indebtedness of
Originator by S&P or by Moody’s, setting forth the Indebtedness affected and the
nature of such change.

(vii) Appointment of Independent Director. The decision to appoint a new
director of the Seller as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.”

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. Such Seller Party will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure of the Servicer to so qualify or to maintain such
qualification could not reasonably be expected to have a Material Adverse
Effect.

(d) Audits. Such Seller Party will furnish to the Agent (and upon receipt
thereof the Agent will forward the same to each Company or its designee) from
time to time such information with respect to it and the Receivables as the
Agent or the Required Purchasers may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by the Agent upon
reasonable notice and at the sole cost of such Seller Party, permit the Agent,
or its agents or representatives, (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Seller
Party relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Seller Party for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to such Seller Party’s
financial condition or the Receivables and the Related Security or any Seller
Party’s performance under any of the Transaction Documents or any Seller Party’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give the Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

(ii) Such Seller Party will (A) on or prior to June 28, 2001, identify in its
general ledger a legend, acceptable to the Agent, describing the Purchaser
Interests and (B) upon the request of the Agent (x) mark each Contract with a
legend describing the Purchaser Interests and (y) deliver to the Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Seller will
timely and fully (i) perform and comply with all provisions, covenants and other
promises, if any, required to be observed by it under the Contracts related to
the Receivables, and (ii) comply in all respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as the
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.

(h) Ownership. Seller will (or will cause Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as the Agent may reasonably request), and
(ii) establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
such Receivables, Related Security and Collections to the full extent
contemplated herein, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent for the benefit of the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request).

(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Originator. Therefore, from and
after June 28, 2001, Seller shall take all reasonable steps, including, without
limitation, all steps that the Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of Originator and any Affiliates thereof and not
just a division of Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator or any Affiliate thereof, allocate
the compensation of such employee, consultant or agent between Seller and
Originator or such Affiliate, as applicable, on a basis that reflects the
services rendered to Seller and Originator or such Affiliate, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of Originator, Seller shall lease such
office at a fair market rent;

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with Originator, the Servicer and any Affiliate
thereof (including, without limitation, any delegation of its obligations
hereunder as Servicer) strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between Seller and Originator or any Affiliate thereof on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;

(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(H) maintain Seller’s books and records separate from those of Originator and
any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of Originator and any Affiliate thereof;

(I) prepare its financial statements separately from those of Originator and
insure that any consolidated financial statements of Originator or any Affiliate
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof (other than any Excluded Receivables) and
only maintain bank accounts or other depository accounts to which Seller alone
is the account party;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

(M) maintain its corporate charter in conformity with this Agreement, such that
(1) it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement; and (2) its
corporate charter, at all times that this Agreement is in effect, provides for
not less than ten (10) days’ prior written notice to the Administrative Agent of
the replacement or appointment of any director that is to serve as an
Independent Director for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that the Seller certify that
the designated Person satisfied the criteria set forth in the definition herein
of “Independent Director” and the Administrative Agent’s written acknowledgement
that in its reasonable judgment the designated Person satisfies the criteria set
forth in the definition herein of “Independent Director;”

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent and the Required Purchasers;

(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Squire, Sanders &
Dempsey L.L.P., as counsel for Seller, in connection with this second amendment
and restatement of the Existing Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agent and the
Purchasers. Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control or establish
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any Lock-Box or Collection Account at a future time or upon
the occurrence of a future event to any Person, except to the Agent as
contemplated by this Agreement. With respect to any Lock-Box or Collection
Account, Seller shall take all steps necessary to ensure that the Agent has
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) over such Lock-Box or Collection Account. So long as no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing, the Servicer will be permitted to transfer proceeds from a Lock-Box
or Collection Account to another account of Servicer, provided that at all times
Servicer will hold such payments or, if applicable, will cause such payments to
be held in trust for the exclusive benefit of the Agent and the Purchasers
subject to application pursuant to Sections 2.2 and 2.3 hereof.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing. Seller will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of any Company, the Agent or any Financial Institution.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such liability insurance as Seller shall deem
appropriate in its good faith business judgment. The Agent, for the benefit of
the Purchasers, shall be named as an additional insured with respect to all such
liability insurance maintained by Seller. Seller will pay or cause to be paid,
the premiums therefor and deliver to the Agent evidence satisfactory to the
Agent of such insurance coverage. Copies of each policy shall be furnished to
the Agent and any Purchaser in certificated form upon the Agent’s or such
Purchaser’s request. The foregoing requirements shall not be construed to
negate, reduce or modify, and are in addition to, Seller’s obligations
hereunder.

(m) Payment to Originator. With respect to any Receivable purchased by Seller
from Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Originator in respect of the purchase price for such Receivable.

(n) Segregation of Other Servicer Collected Funds. Upon the request of the Agent
or any Financial Institution and subject to the Servicer’s ability to do so, the
Servicer shall, within six days of the date any Other Servicer Collected Funds
are deposited, credited or funded to any Collection Account, (i) specifically
identify all such Other Servicer Collected Funds and (ii) cause all Other
Servicer Collected Funds to be transferred from the applicable Collection
Account.

(o) Elimination of Other Servicer Collected Funds. Within 60 days of the date
hereof, each Seller Party shall eliminate all Other Servicer Collected Funds
from, and prevent all Other Servicer Collected Funds from being deposited,
credited or otherwise funded to, any and all Collection Accounts.

Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself (and not as to any other Seller Party), that:

(a) Name Change, Jurisdiction of Organization, Corporate Structure, Offices and
Records. Such Seller Party will not change its name, identity, jurisdiction of
organization or corporate structure (within the meaning of Sections 9-503 and/or
9-507 of the UCC of all applicable jurisdictions) or relocate its chief
executive office, principal place of business or any office where Records are
kept unless it shall have: (i) given the Agent at least forty-five (45) days’
prior written notice thereof and (ii) delivered to the Agent all financing
statements, instruments and other documents requested by the Agent in connection
with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligors to make payments to another existing
Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 8.2(d),
the Servicer will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of its
Receivables, Related Security or Collections, or upon or with respect to any
Contract under which any of its Receivables arise, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the Agent and
the Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or Originator.

(e) Aggregate Capital. Other than in compliance with Section 2.6, at no time
prior to the Amortization Date shall Seller permit the Aggregate Capital to be
greater than 97% or, if the Purchaser Interest Condition is existing at such
time, 100% of the amount equal to (i) the Net Receivables Balance, minus
(ii) the Aggregate Reserves.

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Agent, except with respect to the occurrence of such Termination Date arising
pursuant to Section 5.1(d) of the Receivables Sale Agreement.

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

ARTICLE VIII
ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1. Avnet is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms of this Agreement. The Agent (on behalf
of the Purchasers) may, and at the direction of the Required Purchasers shall,
at any time after the occurrence of any Amortization Event, designate as
Servicer any Person to succeed Avnet or any successor Servicer.

(b) Without the prior written consent of the Agent and the Required Purchasers,
Avnet shall not be permitted to delegate any of its duties or responsibilities
as Servicer to any Person other than (i) Seller and (ii) with respect to certain
Charged-Off Receivables, outside collection agencies or law firms, taking action
in connection with collection activities, in accordance with its customary
practices. Seller shall not be permitted to further delegate to any other Person
any of the duties or responsibilities of the Servicer delegated to it by Avnet.
If at any time the Agent shall designate as Servicer any Person other than
Avnet, all duties and responsibilities theretofore delegated by Avnet to Seller
may, at the discretion of the Agent, be terminated forthwith on notice given by
the Agent to Avnet and to Seller.

(c) Notwithstanding the foregoing subsection (b), (i) Avnet shall be and remain
primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder (unless
a successor servicer has been designated by the Agent pursuant to Section 8.1
hereof) and (ii) the Agent and the Purchasers shall be entitled to deal
exclusively with Avnet in matters relating to the discharge by the Servicer of
its duties and responsibilities hereunder. The Agent and the Purchasers shall
not be required to give notice, demand or other communication to any Person
other than Avnet in order for communication to the Servicer and its sub-servicer
or other delegate with respect thereto to be accomplished. Avnet, at all times
that it is the Servicer, shall be responsible for providing any sub-servicer or
other delegate of the Servicer with any notice given to the Servicer under this
Agreement.

Section 8.2 Duties of Servicer. (a) The Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank party to a
Collection Account at any time. In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Agent delivers to any Collection Bank a Collection
Notice pursuant to Section 8.3, the Agent may request that the Servicer, and the
Servicer thereupon promptly shall instruct all Obligors with respect to the
Receivables to, remit all payments thereon to a new depositary account specified
by the Agent and, at all times thereafter, Seller and the Servicer shall not
deposit or otherwise credit, and shall not permit any other Person to deposit or
otherwise credit to such new depositary account any cash or payment item other
than Collections. The Agent shall notify each Financial Institution of such new
depositary account.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent or the Purchasers under this
Agreement. Notwithstanding anything to the contrary contained herein, the Agent
shall have the right, in its sole discretion, to direct the Servicer to take all
actions that a reasonable business person, exercising prudent business judgment,
would undertake to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.

(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent. The Servicer shall, as soon as practicable following receipt thereof turn
over to Seller any cash collections or other cash proceeds received with respect
to Indebtedness owed to Seller not constituting Receivables. The Servicer shall,
from time to time at the request of any Purchaser, furnish to the Purchasers
(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Article II.

(f) Any payment by an Obligor in connection with any Receivables in respect of
any indebtedness owed by it to Originator or Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by the Agent, be applied as a Collection of any Receivable
of such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

Section 8.3 Collection Notices. The Agent is authorized at any time after the
occurrence of any Amortization Event to date and to deliver to the Collection
Banks the Collection Notices. The Agent agrees to notify the Seller promptly
after the delivery of such Collection Notices to the Collection Banks. Seller
hereby transfers to the Agent for the benefit of the Purchasers, effective when
the Agent delivers such notice, the dominion and control and “control” (within
the meaning of Section 9-104 of the UCC of all applicable jurisdictions) of each
Lock-Box, each Collection Account and the amounts on deposit therein. In case
any authorized signatory of Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Seller hereby authorizes the Agent, and agrees that the
Agent shall be entitled to (i) endorse Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security and (iii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller. The Agent agrees that after delivery of a Collection Notice,
the Collection Banks may continue to provide or otherwise make available to the
Seller and the Servicer copies of all correspondence or other mail which will be
sent directly to the Agent subsequent to the delivery of such Collection Notice
pursuant to the Collection Account Agreements.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, Originator or Seller from any of their
duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

Section 8.5 Reports. The Servicer shall prepare and forward to the Agent (and
upon receipt thereof the Agent will forward the same to each Company or its
designee) (i) by 1:00 p.m. (Chicago time) on the tenth Business Day following
the last day of each fiscal month of the Servicer and at such times as the Agent
or the Required Purchasers shall request, a Monthly Report (which shall include
a work sheet calculating the Net Receivables Balance and the amount of Eligible
Receivables), (ii) by 1:00 p.m. (Chicago time) on the third Business Day of each
calendar week (other than a calendar week in which a Monthly Report is required
to be delivered pursuant to clause (i) of this sentence) following any calendar
week during which at any time the Weekly Reporting Condition existed, a Weekly
Report with respect to such preceding calendar week and (iii) at such times as
the Agent or the Required Purchasers shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables.

Section 8.6 Servicing Fees. In consideration of Avnet’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Avnet shall
continue to perform as Servicer hereunder, Seller shall pay over to Avnet a fee
(the “Servicing Fee”) on the first calendar day of each month, in arrears for
the immediately preceding month, equal to 1/12 of 1% per annum (in an aggregate
amount equal to 1% per annum) of the average Net Receivables Balance during such
period, as compensation for its servicing activities.

Section 8.7 Limited Recourse to Servicer. Purchasers shall have no recourse to
Servicer for any amounts due hereunder, other than those specifically provided
to be paid by Servicer hereunder and under the other Transaction Documents,
including, without limitation, for amounts payable pursuant to Section 10.1(b)
hereof.

ARTICLE IX
AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Seller Party shall fail (i) to make any payment or deposit required to
be made by such Seller Party hereunder when due and, for any such payment or
deposit which is not in respect of Capital, such failure continues for one
(1) day, or (ii) to perform or observe any term, covenant or agreement
applicable to it hereunder (other than as referred to in clause (i) of this
paragraph (a) and Section 9.1(e)) or any other Transaction Document and such
failure shall continue for three (3) consecutive Business Days.

(b) (i) Any representation, warranty, certification or statement made by any
Seller Party in this Agreement (other than the representation or warranty set
forth in Section 5.1(v)), any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
when made or deemed made or (ii) the representation or warranty set forth in
Section 5.1(v) shall prove to have been incorrect when made or deemed made and
such breach of Section 5.1(v) is not cured within one (1) Business Day if such
breached representation or warranty was made or deemed as of the date of any
Weekly Report or Monthly Report or within five (5) Business Days if such
breached representation or warranty was made or deemed as of any date other than
the date of any Weekly Report or Monthly Report.

(c) Failure of Seller to pay any Indebtedness when due; or the failure of
Servicer to pay any Indebtedness in excess of $35 million, individually or in
the aggregate, when due; or the default by Servicer, or any affiliate of
Servicer which is a party thereto, in the performance of any term, provision or
condition contained in the Credit Agreement, the effect of which is to cause, or
to permit the holder or holders of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity; or any Indebtedness of any Seller
Party in excess of $35 million (other than the Credit Agreement) shall be caused
to be declared due and payable, or shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

(d) (i) Any Seller Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any Seller
Party or any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) any
Seller Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

(e) Seller shall fail to comply with the terms of Section 2.6 hereof.

(f) As at the end of any fiscal month, the three-month rolling average of the
Delinquency Ratio Trigger shall exceed 8.00%, or the three-month rolling average
of the Dilution Ratio Trigger shall exceed 9.00%, or the three-month rolling
average of the Loss Ratio Trigger shall exceed 5.25%.

(g) A Change of Control shall occur.

(h) (i) the “Consolidated Interest Coverage Ratio” (as defined in the Credit
Agreement) as of the end of any period of four fiscal quarters of Avnet shall be
less than 3.00 to 1.00 or (ii) the “Consolidated Leverage Ratio” (as defined in
the Credit Agreement) at any time shall be greater than 4.00 to 1.00.

(i) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $50,000,000, individually or in the aggregate, shall be
entered against the Servicer on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.

(j) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or Originator shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement.

(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Purchasers shall, take any of the following actions: (i) replace the Person then
acting as Servicer, (ii) with prior written notice to the Servicer (except as
provided in the following proviso), declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur; provided,
however, that upon the occurrence of an Amortization Event described in Section
9.1(d)(ii), or of an actual or deemed entry of an order for relief with respect
to any Seller Party under the Federal Bankruptcy Code, the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Seller Party, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Purchasers’ interest in the Receivables. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Agent and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC (or any comparable
law), all of which rights shall be cumulative.

ARTICLE X
INDEMNIFICATION

Section 10.1 Indemnities by The Seller Parties. (a) Without limiting any other
rights that the Agent, any Purchaser, any Funding Source or any of their
respective Affiliates may have hereunder or under applicable law, Seller hereby
agrees to indemnify (and pay upon demand to) the Agent, each Funding Source,
each Purchaser and their respective Affiliates, assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of the Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement, or the use of the proceeds of any purchase hereunder, or the
acquisition, funding or ownership, either directly or indirectly, by a Purchaser
or a Funding Source of a Purchaser Interest or of an interest in the
Receivables, or any Receivable or any Contract or any Related Security, or any
action of any Seller Party or any Affiliate of any Seller Party, excluding,
however:

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller or the Servicer) relating to or resulting from:

(i) any representation or warranty made by any Seller Party or Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by Seller, the Servicer or Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Seller, the Servicer or Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Originator, free and clear of any Adverse Claim (other than
as created hereunder); or any failure of Seller to give reasonably equivalent
value to Originator under the Receivables Sale Agreement in consideration of the
transfer by Originator of any Receivable, or any attempt by any Person to void
such transfer under statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC (or any comparable law) of
any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

(b) Without limiting any other rights that the Agent, any Purchaser, any Funding
Source or any of their respective Affiliates may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them arising out of the Servicer’s activities as Servicer hereunder
excluding, however:

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
amounts otherwise specifically provided to be paid by Servicer under the terms
of this Agreement.

Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change
(i) subjects any Purchaser or any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by
Section 10.1) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, tax, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of a
Funding Source or a Purchaser, or credit extended by a Funding Source or a
Purchaser pursuant to a Funding Agreement or this Agreement or (iii) imposes any
other condition the result of which is to increase the cost to a Funding Source
or a Purchaser of performing its obligations under a Funding Agreement or this
Agreement, or to reduce the rate of return on a Funding Source’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source or a Purchaser under a Funding Agreement or this Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the Agent, Seller shall
pay to the Agent, for the benefit of the relevant Funding Source or Purchaser,
such amounts charged to such Funding Source or Purchaser or such amounts to
otherwise compensate such Funding Source or such Purchaser for such increased
cost or such reduction. The term “Regulatory Change” shall mean (i) the adoption
after the date hereof of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy) or any change
therein after the date hereof, (ii) any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency, or
(iii) the compliance, whether commenced prior to or after the date hereof, by
any Funding Source or Purchaser with the final rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009, or any rules or regulations promulgated in connection therewith by any
such agency.

(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to the Seller
and shall be conclusive absent manifest error.

(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from the Seller pursuant to clause (iii) of the definition of
Regulatory Change appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source, or the Seller or the Servicer (each, an “Electing
Party”) believes that having the facility publicly rated by one credit rating
agency would reduce the amount of such compensation by an amount deemed by such
Electing Party to be material, such Electing Party shall provide written notice
to the related Consenting Parties (as defined below), the Seller and the
Servicer, as applicable (a “Ratings Request”), that such Electing Party intends
to request a public rating of the facility from one credit rating agency,
selected by a Purchaser or Funding Source that is an Electing Party or a
Consenting Party (as defined below) and reasonably acceptable to the Seller, of
at least A-, A3 or the equivalent (the “Required Rating”). If the Electing Party
is either the Seller or the Servicer, then such Ratings Request will only be
made with the consent of the related Purchasers or Funding Sources for which the
Electing Party believes the compensation will be materially reduced (each, a
“Consenting Party”), it being understood that any consent given by a Consenting
Party with respect to a Ratings Request will not, in itself, be deemed to be
consent to any reduction in compensation. The Seller and the Servicer agree that
they shall cooperate with such Electing Party’s efforts to obtain the Required
Rating, and shall provide the applicable credit rating agency (either directly
or through distribution to the Agent or Electing Party), any information
requested by such credit rating agency for purposes of providing and monitoring
the Required Rating. Each Consenting Party electing to receive the related
ratings letter and each Electing Party shall share the cost of the initial fees
payable to the credit rating agency for providing the related rating and all
ongoing fees payable to the credit rating agency for their continued monitoring
of the related rating. Nothing in this Section 10.2(c) shall preclude any
Purchaser or Funding Source from demanding compensation from the Seller pursuant
to Section 10.2(a) hereof at any time and without regard to whether the Required
Rating shall have been obtained, or shall require any Purchaser or Funding
Source to obtain any rating on the facility prior to demanding any such
compensation from the Seller.

Section 10.3 Other Costs and Expenses. Seller shall pay to the Agent and each
Purchaser on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Purchaser’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for each Purchaser and the Agent (which
such counsel may be employees of any Purchaser or the Agent) with respect
thereto and with respect to advising any Purchaser and the Agent as to their
respective rights and remedies under this Agreement. Seller shall pay to the
Agent and each Purchaser on demand any and all costs and expenses of the Agent
and the Purchasers, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event. Seller shall reimburse each Company on demand for all
other costs and expenses incurred by such Company (“Other Costs”), including,
without limitation, the cost of auditing such Company’s books by certified
public accountants, the cost of rating the Commercial Paper by independent
financial rating agencies, and the reasonable fees and out-of-pocket expenses of
counsel for such Company or any counsel for any shareholder of such Company with
respect to advising such Company or such shareholder as to matters relating to
such Company’s operations.

Section 10.4 Allocations. Each Company shall allocate the liability for Other
Costs among Seller and other Persons with whom such Company has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by the applicable
Company in its sole discretion and shall be binding on Seller and the Servicer.

ARTICLE XI
THE AGENT

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints JPM Chase to act as its agent hereunder and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto. The Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or assigns. The
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Agent hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser hereby authorizes the Agent to execute each of the Uniform
Commercial Code financing or continuation statements (and amendments thereto and
assignments or terminations thereof) on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser).

Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser.

Section 11.4 Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Required Purchasers or all of the Purchasers, as applicable,
as it deems appropriate and it shall first be indemnified to its satisfaction by
the Purchasers, provided that unless and until the Agent shall have received
such advice, the Agent may take or refrain from taking any action, as the Agent
shall deem advisable and in the best interests of the Purchasers. The Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of the Required Purchasers or all of the
Purchasers, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers.

Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. Each Purchaser represents and warrants to the Agent that it has and will,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

Section 11.6 Reimbursement and Indemnification. Each Financial Institution
agrees to reimburse and indemnify the Agent and its officers, directors,
employees, representatives and agents ratably based on the ratio of each such
indemnifying Financial Institution’s Commitment to the aggregate Commitment, to
the extent not paid or reimbursed by the Seller Parties (i) for any amounts for
which the Agent, acting in its capacity as Agent, is entitled to reimbursement
by the Seller Parties hereunder and (ii) for any other expenses incurred by the
Agent, in its capacity as Agent and acting on behalf of the Purchasers, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.

Section 11.7 Agent in its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with Seller or any Affiliate of Seller as though the Agent were not the Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Agent, and the terms “Financial Institution,”
“Purchaser,” “Related Financial Institution,” “Financial Institutions,”
“Purchasers,” and “Related Financial Institutions,” shall include the Agent in
its individual capacity.

Section 11.8 Successor Agent. The Agent may, upon five days’ notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity), resign as Agent.
If the Agent shall resign, then the Required Purchasers during such five-day
period shall appoint from among the Purchasers a successor agent. If for any
reason no successor Agent is appointed by the Required Purchasers during such
five-day period, then effective upon the termination of such five-day period,
the Purchasers shall perform all of the duties of the Agent hereunder and under
the other Transaction Documents and Seller and the Servicer (as applicable)
shall make all payments in respect of the Aggregate Unpaids directly to the
applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments. (a) Seller, the Servicer, the Agent and each Purchaser
hereby agree and consent to the complete or partial assignment by any Company of
all or any portion of its rights under, interest in, title to and obligations
under this Agreement to any Funding Source pursuant to any Funding Agreement or
to any other Person, and upon such assignment, such Company shall be released
from its obligations so assigned. Further, Seller, the Servicer, the Agent and
each Purchaser hereby agree that any assignee of any Company of this Agreement
or of all or any of the Purchaser Interests of any Company shall have all of the
rights and benefits under this Agreement as if the term “Company” explicitly
referred to and included such party (provided that (i) the Purchaser Interests
of any such assignee that is a Company or a commercial paper conduit shall
accrue CP Costs based on such Company’s Company Costs or on such commercial
paper conduit’s cost of funds, respectively, and (ii) the Purchaser Interests of
any other such assignee shall accrue Yield pursuant to Section 4.1), and no such
assignment shall in any way impair the rights and benefits of any Company
hereunder. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.

(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution. The consent of the Company in such selling Financial
Institution’s Purchaser Group shall be required prior to the effectiveness of
any such assignment. Each assignee of a Financial Institution must (i) have a
short-term debt rating of A-1 or better by S&P and P-1 by Moody’s and (ii) agree
to deliver to the Agent, promptly following any request therefor by the Agent or
the Company in such selling Financial Institution’s Purchaser Group, an
enforceability opinion in form and substance satisfactory to the Agent and such
Company. Upon delivery of the executed Assignment Agreement to the Agent, such
selling Financial Institution shall be released from its obligations hereunder
to the extent of such assignment. Thereafter the Purchasing Financial
Institution shall for all purposes be a Financial Institution party to this
Agreement and shall have all the rights and obligations of a Financial
Institution (including, without limitation, the applicable obligations of a
Related Financial Institution) under this Agreement to the same extent as if it
were an original party hereto and no further consent or action by Seller, the
Purchasers or the Agent shall be required.

(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Company in such Affected
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution in such
Affected Financial Institution’s Purchaser Group or (y) another funding entity
nominated by the Agent or any Financial Institution and acceptable to the
Company in such Affected Financial Institution’s Purchaser Group, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions in such
Affected Financial Institution’s Purchaser Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Affected Financial
Institution’s Purchaser Group.

Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
Seller, each Company and the Agent shall continue to deal solely and directly
with such Financial Institution in connection with such Financial Institution’s
rights and obligations under this Agreement. Each Financial Institution agrees
that any agreement between such Financial Institution and any such Participant
in respect of such participating interest shall not restrict such Financial
Institution’s right to agree to any amendment, supplement, waiver or
modification to this Agreement, except for any amendment, supplement, waiver or
modification described in Section 13.1(b)(i).

Section 12.3 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of the
Seller or the Agent; provided that no such pledge or grant of a security
interest shall release a Financial Institution from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Financial
Institution as a party hereto.

ARTICLE XIII
MISCELLANEOUS

Section 13.1 Waivers and Amendments. (a) No failure or delay on the part of the
Agent or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 13.1(b). Each Company, Seller and the Agent, at the direction of the
Required Purchasers, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Agent for the benefit of the Purchasers, (D) except pursuant to
Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share, any Company’s Pro Rata Share, any
Financial Institution’s Commitment or any Company’s Company Purchase Limit
(other than, to the extent applicable, pursuant to Section 4.6 or the terms of
any Funding Agreement), (E) amend, modify or waive any provision of the
definition of Required Purchasers or this Section 13.1(b) or Section 2.6,
Section 4.6 or Section 13.6, (F) release all or substantially all of the
property with respect to which a security or ownership interest therein has been
granted hereunder to the Agent, the Purchasers or the Financial Institutions,
(G) consent to or permit the assignment or transfer by Seller of any of its
rights and obligations under this Agreement, or (H) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (G) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses;

(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or

(iii) without the written consent of the Agent and each Purchaser (A) amend,
modify or waive any Potential Amortization Event or Amortization Event;
(B) change the definition of “Aggregate Reserves,” “Concentration Limits,”
“Default Ratio,” “Delinquency Ratio Trigger,” “Dilution Horizon Factor,”
“Dilution Reserve,” “Dilution Ratio,” “Dilution Percentage,” “Dilution Ratio
Trigger,” “Eligible Receivable,” “Loss Horizon Factor,” “Loss Reserve,” “Loss
Percentage,” “Loss Ratio Trigger,” “Servicing and Yield Reserve,” “Stress
Factor” and “Weekly Reporting Condition”; (C) amend, modify or waive any
provision in Article IX; or (D) amend or modify any defined term (or any defined
term used directly or indirectly in such defined term) used in clauses (A)
through (C) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and
(ii) the Agent, the Required Purchasers and each Company may enter into
amendments to modify any of the terms or provisions of Article XI, Section 13.13
or any other provision of this Agreement without the consent of Seller, provided
that such amendment has no negative impact upon Seller. Any modification or
waiver made in accordance with this Section 13.1 shall apply to each of the
Purchasers equally and shall be binding upon Seller, the Purchasers and the
Agent.

Section 13.2 Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 13.2. Seller hereby authorizes the Agent and the Purchasers to
effect purchases and selections of Tranche Periods and Discount Rates based on
telephonic notices made by any Person whom the Agent or applicable Purchaser in
good faith believes to be acting on behalf of Seller. Seller agrees to deliver
promptly to the Agent and each applicable Purchaser a written confirmation of
each telephonic notice signed by an authorized officer of Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by the Agent
or applicable Purchaser, the records of the Agent or applicable Purchaser shall
govern absent manifest error.

Section 13.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 13.4 Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Agent may request, to perfect, protect or
more fully evidence the Purchaser Interests, or to enable the Agent or the
Purchasers to exercise and enforce their rights and remedies hereunder. Without
limiting the foregoing, Seller will, upon the request of the Agent, file such
financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or evidence such Purchaser Interest. At any time after an Amortization
Event or Potential Amortization Event shall have occurred and be continuing, the
Agent may, or the Agent may direct Seller or the Servicer to, notify the Obligor
of Receivables, at Seller’s expense, of the ownership or security interests of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee. Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time after the occurrence of any Amortization Event in the sole
discretion of the Agent, and appoints the Agent as its attorney-in-fact, to act
on behalf of such Seller Party (i) to authorize on behalf of such Seller Party
as debtor and to file financing or continuation statements (and amendments
thereto and assignments thereof) necessary or desirable in the Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.
The authorization by each Seller Party set forth in the second sentence of this
Section 13.4(b) is intended to meet all requirements for authorization by a
debtor under Article 9 of any applicable enactment of the UCC, including,
without limitation, Section 9-509 thereof.

Section 13.5 Confidentiality. (a) Each Seller Party and each Purchaser shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement, except as required by law, and the other
confidential or proprietary information with respect to the Agent and each
Purchaser and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and such Purchaser and its officers and
employees may disclose such information to such Seller Party’s and such
Purchaser’s external accountants and attorneys and as required by any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law), including disclosure in the financial statements of each of the Seller
Parties of the existence and financial effects of the transactions contemplated
by this Agreement. Anything herein to the contrary notwithstanding, each Seller
Party, each Purchaser, the Agent, each Indemnified Party and any successor or
assign of any of the foregoing (and each employee, representative or other agent
of any of the foregoing) may disclose to any and all Persons, without limitation
of any kind, the “tax treatment” and “tax structure” (in each case, within the
meaning of U.S. Treasury Regulation § 1.6011-4) of the transactions contemplated
herein and all materials of any kind (including opinions or other tax analyses)
that are or have been provided to any of the foregoing relating to such tax
treatment or tax structure, and it is hereby confirmed that each of the
foregoing have been so authorized since the commencement of discussions
regarding the transactions.

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, the Financial Institutions or the Companies by each other,
(ii) by the Agent or the Purchasers to any prospective or actual assignee or
participant of any of them, (iii) by the Agent or any Purchaser to any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Company or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which the Agent or any Financial Institution acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing and (iv) by each Purchaser (or
any administrative agent on its behalf), to a nationally recognized statistical
rating organization in compliance with Rule 17g-5 under the Securities Exchange
Act of 1934 (or to any other rating agency in compliance with any similar rule
or regulation in any relevant jurisdiction) or in accordance with any good faith
interpretation thereof. The Agent or the Purchaser, as applicable, will make
reasonable efforts to enter into a confidentiality agreement, reasonably
acceptable to the Servicer, with each rating agency hired by such Person and to
which it is disclosing information pursuant to clause (iii) or (iv) above;
provided, that the absence of such a confidentiality agreement shall not be
construed to prohibit the Agent or any Purchaser from making disclosures to any
rating agency as may be required by applicable law, rule or regulation
(including, for this purpose, any requirements of Rule 17g-5 or any good faith
interpretation thereof). In addition, the Purchasers and the Agent may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law). Except as
provided in this clause (b) above, the Agent, JPM Chase, as a Purchaser, and the
other Purchasers shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of any confidential or proprietary
information with respect to the Seller Parties obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein.

Section 13.6 Bankruptcy Petition. Seller, the Servicer, the Agent and each
Purchaser hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding senior indebtedness of
any Company or any Funding Source that is a special purpose bankruptcy remote
entity, it will not institute against, or join any other Person in instituting
against, any Company or any such entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Section 13.7 Limitation of Liability. (a) Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Company, the
Agent or any Financial Institution, no claim may be made by any Seller Party or
any other Person against any Company, the Agent or any Financial Institution or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Company shall, nor shall be obligated to, pay any amount pursuant to this
Agreement unless (i) such Company has received funds which may be used to make
such payment and which funds are not required to repay its Commercial Paper when
due and (ii) after giving effect to such payment, either (x) such Company could
issue Commercial Paper to refinance all of its outstanding Commercial Paper
(assuming such outstanding Commercial Paper matured at such time) in accordance
with the program documents governing such Company’s securitization program or
(y) all of such Company’s Commercial Paper is paid in full. Any amount which
such Company does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Federal Bankruptcy Code)
against or corporate obligation of such Company for any such insufficiency
unless and until such Company satisfies the provisions of clauses (i) and
(ii) above. This paragraph (b) shall survive the termination of this Agreement.

Section 13.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

Section 13.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER
OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK.

Section 13.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 13.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification, increased cost and payment provisions of
Article X, and Sections 13.5, 13.6 and 13.7 shall be continuing and shall
survive any termination of this Agreement.

Section 13.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 13.13 JPM Chase Roles. Each of the Purchasers acknowledges that JPM
Chase acts, or may in the future act, (i) as administrative agent for the Bank
One Company or any Financial Institution in the Bank One Company’s Purchaser
Group, (ii) as issuing and paying agent for certain Commercial Paper, (iii) to
provide credit or liquidity enhancement for the timely payment for certain
Commercial Paper and (iv) to provide other services from time to time for the
Bank One Company or any Financial Institution in the Bank One Company’s
Purchaser Group (collectively, the “JPM Chase Roles”). Without limiting the
generality of this Section 13.13, each Purchaser hereby acknowledges and
consents to any and all JPM Chase Roles and agrees that in connection with any
JPM Chase Role, JPM Chase may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including, without limitation, in its role
as administrative agent for the Bank One Company.

Section 13.14 Characterization. (a) It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
shall be liable to each Purchaser and the Agent for all representations,
warranties, covenants and indemnities made by Seller pursuant to the terms of
this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by any Purchaser or the Agent or any assignee thereof of
any obligation of Seller or Originator or any other Person arising in connection
with the Receivables, the Related Security, or the related Contracts, or any
other obligations of Seller or Originator.

(b) In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC (or any comparable
law) and other applicable law, which rights and remedies shall be cumulative.

(c) If, notwithstanding the intention of the parties expressed above, any sale
or transfer by Seller hereunder shall be characterized as a secured loan and not
a sale or such sale shall for any reason be ineffective or unenforceable (any of
the foregoing being a “Recharacterization”), then this Agreement shall be deemed
to constitute a security agreement under the UCC and other applicable law. In
the case of any Recharacterization, the Seller represents and warrants that each
remittance of Collections to the Agent or the Purchasers hereunder will have
been (i) in payment of a debt incurred in the ordinary course of business or
financial affairs and (ii) made in the ordinary course of business or financial
affairs.

Section 13.15 Assignments of Company Interests Under Existing Agreement.

(a) Assignment from the Bank One Company to the CA Company. In consideration of
the payment by the CA Company to the Bank One Company, in immediately available
funds, of an amount equal to $21,666,666.67, representing 25.00% of the Capital
of the Bank One Company’s Purchaser Interests outstanding under the Existing
Agreement (such percentage amount, the “Bank One-CA Transferred Capital”), the
Bank One Company hereby sells, transfers and assigns to the CA Company, without
recourse, representation or warranty, and the CA Company hereby irrevocably
takes, receives and assumes from the Bank One Company, the Bank One-CA
Transferred Capital and all related rights and obligations hereunder, under the
Existing Agreement and under the other Transaction Documents.

(b) Assignment from the RBS Company to the CA Company. In consideration of the
payment by the CA Company to the RBS Company, in immediately available funds, of
an amount equal to $10,833,333.33, representing 18.75% of the Capital of the RBS
Company’s Purchaser Interests outstanding under the Existing Agreement (such
percentage amount, the “RBS-CA Transferred Capital”), the RBS Company hereby
sells, transfers and assigns to the CA Company, without recourse, representation
or warranty, and the CA Company hereby irrevocably takes, receives and assumes
from the RBS Company, the RBS-CA Transferred Capital and all related rights and
obligations hereunder, under the Existing Agreement and under the other
Transaction Documents.

(c) Assignment from the RBS Company to the BTMU Company. In consideration of the
payment by the BTMU Company to the RBS Company, in immediately available funds,
of an amount equal to $3,611,111.11, representing 6.25% of the Capital of the
RBS Company’s Purchaser Interests outstanding under the Existing Agreement (such
percentage amount, the “RBS-BTMU Transferred Capital”), the RBS Company hereby
sells, transfers and assigns to the BTMU Company, without recourse,
representation or warranty, and the BTMU Company hereby irrevocably takes,
receives and assumes from the RBS Company, the RBS-BTMU Transferred Capital and
all related rights and obligations hereunder, under the Existing Agreement and
under the other Transaction Documents.

(d) Assignment from the Scotia Company to the BTMU Company. In consideration of
the payment by the BTMU Company to the Scotia Company, in immediately available
funds, of an amount equal to $14,444,444.44, representing 25.00% of the Capital
of the Scotia Company’s Purchaser Interests outstanding under the Existing
Agreement (such percentage amount, the “Scotia-BTMU Transferred Capital”), the
Scotia Company hereby sells, transfers and assigns to the BTMU Company, without
recourse, representation or warranty, and the BTMU Company hereby irrevocably
takes, receives and assumes from the Scotia Company, the Scotia-BTMU Transferred
Capital and all related rights and obligations hereunder, under the Existing
Agreement and under the other Transaction Documents.

(e) Assignment from the BNP Company to the BTMU Company. In consideration of the
payment by the BTMU Company to the BNP Company, in immediately available funds,
of an amount equal to $14,444,444.44, representing 25.00% of the Capital of the
BNP Company’s Purchaser Interests outstanding under the Existing Agreement (such
percentage amount, the “BNP-BTMU Transferred Capital”), the BNP Company hereby
sells, transfers and assigns to the BTMU Company, without recourse,
representation or warranty, and the BTMU Company hereby irrevocably takes,
receives and assumes from the BNP Company, the BNP-BTMU Transferred Capital and
all related rights and obligations hereunder, under the Existing Agreement and
under the other Transaction Documents.

The parties acknowledge and agree that immediately after giving effect to the
assignments set forth above, the respective Capital of the Purchaser Interests
of the Companies shall be as follows:

         
The Bank One Company
  $ 65,000,000.00  
The Scotia Company
  $ 43,333,333.33  
The RBS Company
  $ 43,333,333.33  
The BNP Company
  $ 43,333,333.33  
The CA Company
  $ 32,500,000.00  
The BTMU Company
  $ 32,500,000.00  

Section 13.16 Confirmation and Ratification of Terms. (a) Upon the effectiveness
of this Agreement: (i) each reference to the Original Agreement in any other
Transaction Document, and any document, instrument or agreement executed and/or
delivered in connection with the Original Agreement or any other Transaction
Document, shall mean and be a reference to this Agreement; and (ii) each
reference to the Existing Agreement in any other Transaction Document, and any
document, instrument or agreement executed and/or delivered in connection with
the Existing Agreement or any other Transaction Document, shall mean and be a
reference to this Agreement.

(b) The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Original Agreement, the
Existing Agreement or any other Transaction Document shall each be deemed to be
amended to the extent necessary, if any, to give effect to the provisions of
this Agreement, as the same may be amended, modified, supplemented or restated
from time to time.

(c) The effect of this Agreement is to amend and restate the Existing Agreement
in its entirety, and to the extent that any rights, benefits or provisions in
favor of the Agent or any Purchaser existed in the Original Agreement or the
Existing Agreement and continue to exist in this Agreement without any written
waiver of any such rights, benefits or provisions prior to the date hereof, then
such rights, benefits or provisions are acknowledged to be and to continue to be
effective from and after June 28, 2001. This Agreement is not a novation.

(d) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Original Agreement or the Existing Agreement,
including, without limitation, any and all rights, remedies and payment
provisions with respect to (i) any representation and warranty made or deemed to
be made pursuant to the Original Agreement or the Existing Agreement, or
(ii) any indemnification provision, shall continue and survive the execution and
delivery of this Agreement.

(e) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Yield, CP Costs, fees, expenses or otherwise under or pursuant
to the Original Agreement or the Existing Agreement, immediately prior to the
effectiveness of this Agreement shall be owing as or for Capital, Yield, CP
Costs, fees, expenses or otherwise, respectively, under or pursuant to this
Agreement.

(SIGNATURE PAGES FOLLOW)

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

AVNET RECEIVABLES CORPORATION, as Seller

By:
Name:
Title:


          Address:  
2211 South 47th Street Phoenix, Arizona 85034 Attention: President
Fax:  
(480) 643-7199

AVNET, INC., as Servicer

By:
Name:
Title:


          Address:  
2211 South 47th Street Phoenix, Arizona 85034 Attention: President
Fax:  
(480) 643-7199

2

CHARIOT FUNDING LLC, as a Company

By:

Authorized Signatory

          Address:   c/o  
JPMorgan Chase Bank, N.A.),
as agent

Asset Backed Finance

Suite IL1-0079, 1-19

1 Bank One Plaza

Chicago, Illinois 60670-0079

Fax: (312) 732-1844

JPMORGAN CHASE BANK, N.A.,
as a Financial Institution and as Agent

By:
Name:
Title:


      Address:  
JPMorgan Chase Bank, N.A.
Asset Backed Finance
Suite IL1-0596, 1-21
1 Bank One Plaza
Chicago, Illinois 60670-0596
Fax:  
(312) 732-4487

3

LIBERTY STREET FUNDING LLC, as a Company

By:
Name:
Title:


      Address:  
c/o Global Securitization Services,
LLC
114 West 47th Street, Suite 1715
New York, NY 10036
Attn: Andrew L. Stidd
Fax:  
(212) 302-8767

THE BANK OF NOVA SCOTIA, as a Financial Institution

By:
Name:
Title:


          Address:  
The Bank of Nova Scotia One Liberty Plaza New York, NY 10006 Attn: _____________
Fax:  
(212) 225-5290

4

AMSTERDAM FUNDING CORPORATION, as a Company

By:
Name:
Title:


      Address:  
Amsterdam Funding Corporation
c/o Global Securitization Services,
LLC
114 West 47th Street, Suite 1715
New York, New York 10036
Attention: Andrew Stidd
Fax:  
(212) 302-8767

      THE ROYAL BANK OF SCOTLAND PLC, as a Financial Institution By:  
RBS SECURITIES INC., as agent
By:
   
 
   
Name:
   
Title:
Address:  
540 West Madison Street
Chicago, Illinois 60661
Attention: Asset Securitization Group
Fax:  
(312) 904-4350

5

STARBIRD FUNDING CORPORATION, as a Company

By:
Name:
Title:


          Address:  
Starbird Funding Corporation c/o Global Securitization Services 68 South Service
Road, Suite 120 Melville, NY 11747
Fax:  
(212) 302-5151

BNP PARIBAS, acting through its New York Branch, as a Financial Institution

By:
Name:
Title:


By:
Name:
Title:


      Address:  
BNP Paribas
787 Seventh Avenue, 7th Floor
New York, NY 10019
Fax:  
(212) 841-2140

6

VICTORY RECEIVABLES CORPORATION, as a Company

By:
Name:
Title:


          Address:  
Victory Receivables Corporation c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch Attn: Securitization Group 1251 Avenue of the Americas, 12th Fl. New
York, NY 10020
Fax:  
(212) 782-6448

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Financial Institution

By:
Name:
Title:


Address: The Bank of Toyko-Mitsubishi UFJ, Ltd.,

New York Branch

Attn: Securitization Group

1251 Avenue of the Americas, 12th Fl.

New York, NY 10020

Fax: (212) 782-6448

7

ATLANTIC ASSET SECURITIZATION LLC, as a Company

By:
Name:
Title:


By:
Name:
Title:


      Address:  
Atlantic Asset Securitization LLC
c/o Crédit Agricole Corporate and
Investment Bank New York Branch
1301 Avenue of the Americas
New York, NY 10019
Attn: DCM Securitization
Fax:  
(212) 459-3258

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH,
as a Financial Institution

By:
Name:
Title:


By:
Name:
Title:


      Address:  
Crédit Agricole Corporate and
Investment Bank New York Branch
1301 Avenue of the Americas
New York, NY 10019
Attn: DCM Securitization
Fax:  
(212) 459-3258

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder with respect to each Company means the period from (and
including) the date of the initial purchase by such Company hereunder to (and
including) the last day of the calendar month thereafter.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 20% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve and the Servicing and Yield Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all,
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

“Agreement” means this Second Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month Tranche Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page1 (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternative Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate, respectively.

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (ii) the Business Day specified in a written notice from the
Agent following the occurrence of any other Amortization Event, (iii) the date
which is thirty (30) Business Days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement, (iv) the Facility Termination Date and (v) the Business Day specified
in a written notice from the Agent following the failure to obtain the Required
Rating within 60 days following delivery of a Ratings Request to the Seller and
the Servicer..

“Amortization Event” has the meaning specified in Article IX.

“Applicable Margin” means 3.00%.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Avnet” has the meaning set forth in the Preliminary Statements to this
Agreement.

“Avnet Companies” means Avnet, Inc. and each corporation or any other entity of
which securities or other ownership interest having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at such time directly or indirectly owned by Avnet, Inc.

“Bank One Company” means Chariot Funding LLC, as successor to Preferred
Receivables Funding Corporation, and its successors.

“Bank One–CA Transferred Capital” has the meaning set forth in Section 13.15(a).

“BNP” has the meaning set forth in the Preliminary Statements to this Agreement.

“BNP Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

“BNP–BTMU Transferred Capital” has the meaning set forth in Section 13.15(e).

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned, transferred or funded
pursuant to a Funding Agreement or otherwise transferred or terminated prior to
the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Purchaser to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received net of any
costs of redeployment of funds during the remainder of such period by the holder
of such Purchaser Interest from investing the portion of such Capital not so
allocated. In the event that the amount referred to in clause (B) exceeds the
amount referred to in clause (A), the relevant Purchaser or Purchasers agree to
pay to Seller the amount of such excess. All Broken Funding Costs shall be due
and payable hereunder upon demand.

“BTMU” has the meaning set forth in the Preliminary Statements to this
Agreement.

“BTMU Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“CA” has the meaning set forth in the Preliminary Statements to this Agreement.

“CA Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or any Purchaser which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of the Servicer or (ii) Avnet shall cease to own 100% of the outstanding Capital
Stock of Seller free and clear of any Adverse Claim.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible or (iv) which has been identified by Seller
as uncollectible.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI, or otherwise in a form approved by Agent, among Originator, Seller,
the Agent and a Collection Bank.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper” means promissory notes of any Company issued by such Company
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller to the extent
that the Company in its Purchaser Group declines to purchase such Purchaser
Interests, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 4.6) and
(ii) with respect to any individual purchase hereunder, its Pro Rata Share of
the Purchase Price therefor.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Costs” has the meaning set forth in Schedule C to this Agreement in
connection with each respective Company.

“Company Purchase Limit” means, for each Company, the purchase limit of such
Company with respect to the purchase of Purchaser Interests from Seller, in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Company’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.6(b)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

“Concentration Limit” means, at any time, for any Obligor, 2.50% of the
aggregate Outstanding Balance of all Eligible Receivables at such time;
provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor.

“Consent Notice” has the meaning set forth in Section 4.6(a).

“Consent Period” has the meaning set forth in Section 4.6(a).

“Consenting Party” has the meaning set forth in Section 10.2(c).

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, leases, invoices or other writings pursuant to which such Receivable
arises or which evidences such Receivable.

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the Purchaser Interests of each respective Company as determined in
accordance with Schedule C to this Agreement.

“Credit Agreement” means that certain Credit Agreement, dated as of
September 27, 2007, among Avnet, Inc., Avnet Japan Co., LTD., and certain other
subsidiaries as borrowers, each lender party thereto and Bank of America, N.A.,
as administrative agent, swing line lender and L/C issuer, as in effect on
September 27, 2007, and (i) with respect to Section 9.1(h) of this Agreement,
without giving effect to any amendment, restatement, waiver, release,
supplementation, cancellation, termination or other modification thereof; and
(ii) with respect to all other Sections of this Agreement, after giving effect
to any amendment, restatement, waiver, release, supplementation, cancellation,
termination or other modification thereof.

“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date of the
Original Agreement and summarized in Exhibit VIII hereto, as modified from time
to time in accordance with this Agreement.

“Current Financial Institutions” means JPM Chase, in its capacity as Financial
Institution, Scotia, BNP, RBS, BTMU and CA.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 5.00% above the Alternative Base Rate.

“Default Ratio” means an amount (expressed as a percentage) equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91 days or more (but less than 121 days) after the original due date as of the
last day of such fiscal month and (B) the aggregate Outstanding Balance of all
Receivables that became Charged-Off Receivables during such fiscal month divided
by (ii) the aggregate Outstanding Balance of Receivables originated during the
fiscal month that is the fourth fiscal month prior to such fiscal month.

“Defaulted Receivable” means a Receivable (i) as to which any payment, or part
thereof, remains unpaid for 91 calendar days or more from the original due date
for such payment or (ii) that becomes a Charged-Off Receivable prior to 91
calendar days after the original due date.

“Delinquency Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

“Designated Obligor” means an Obligor indicated by the Agent to Seller in
writing.

“Dilution Horizon Factor” means, at any time, a percentage equal to (i) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the two fiscal month period then most
recently ended, divided by (ii) the aggregate Outstanding Balance of all
Non-Delinquent Receivables at the end of the fiscal month period then most
recently ended.

“Dilution Percentage” means as of any date of determination the greater of
(i) 15% and (ii) a percentage calculated in accordance with the following
formula:

DP = [(SF x ADR) + [(HDR — ADR) x (HDR/ADR)]] x DHF]

where:

         
DP
  =   the Dilution Percentage;
SF
  =   the Stress Factor;
ADR
  =   the average of the monthly Dilution Ratios occurring during the 12
most recent fiscal months;
HDR
  =   the highest average two-month Dilution Ratio occurring during the
12 most recent calendar months; and
DHF
  =   the Dilution Horizon Factor at such time.

“Dilution Ratio” means, at any time, a percentage equal to (i) the aggregate
amount of Dilutions, less the amount of such Dilutions for which the related
Receivables are rebilled to the Obligor, which occurred during the fiscal month
period then most recently ended, divided by (ii) the aggregate amount of
Receivables, less the amount of such Receivables that are rebilled to the
Obligor, originated during the fiscal month period two months prior to the month
then most recently ended.

“Dilution Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions, less the amount of such Dilutions for which the
related Receivables are rebilled to the Obligor, which occurred during the
fiscal month period then most recently ended, divided by (ii) the aggregate
amount of Receivables, less the amount of such Receivables that are rebilled to
the Obligor, originated during the fiscal month period two months prior to the
month then most recently ended.

“Dilution Reserve” means, on any date, an amount equal to the Dilution
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Discount Rate” means, the LIBO Rate or the Alternative Base Rate, as
applicable, with respect to each Purchaser Interest of the Financial
Institutions.

“Electing Party” has the meaning set forth in Section 10.2(c).

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency, provided that a Government Receivable
that otherwise would be an Eligible Receivable under this definition but for
this clause (i) shall be an Eligible Receivable to the extent that the aggregate
Outstanding Balance of all such Government Receivables does not exceed 2% of the
aggregate Outstanding Balance of all Eligible Receivables, and, provided,
further, that a Foreign Receivable that otherwise would be an Eligible
Receivable under this definition but for this clause (i) shall be an Eligible
Receivable to the extent that the aggregate Outstanding Balance of all such
Foreign Receivables does not exceed 2.5% of the aggregate Outstanding Balance of
all Eligible Receivables

(ii) the Obligor of which is not the Obligor of any Defaulted Receivable, which
in the aggregate constitute more than 25% of all Receivables of such Obligor,

(iii) which is not a Charged-Off Receivable or a Delinquent Receivable,

(iv) which by its terms is due and payable (A) within 45 calendar days of the
original billing date therefor and has not had its payment terms extended,
(B) within 60 calendar days of the billing date therefor and has not had its
payment terms extended or (C) within 90 calendar days of the billing date
therefor and has not had its payment terms extended; provided that with respect
to subsection (B) hereof the total amount of Eligible Receivables permitted
pursuant to subsection (B) shall not exceed, on the date of any Monthly Report
or Weekly Report, 40% of the aggregate amount of Eligible Receivables as set
forth on such Monthly Report or Weekly Report; and provided, further, that with
respect to subsection (C) hereof the total amount of Eligible Receivables
pursuant to subsection (C) shall not exceed, on the date of any Monthly Report
or Weekly Report, (1) 15% of the aggregate amount of Eligible Receivables as set
forth on such Monthly Report or Weekly Report so long as the Purchaser Interest
Condition is satisfied and (2) 0% at all other times,

(v) which is an “account” within the meaning of the UCC of all applicable
jurisdictions,

(vi) which is denominated and payable only in United States dollars in the
United States,

(vii) which arises under a Contract in substantially the form of or containing
comparable basic provisions as one of the form contracts set forth on Exhibit IX
hereto, or if such form contracts are modified in any material respect, the
Seller Parties will use reasonable efforts to give prior written notice of and
provide a copy of such modified Contract to the Agent prior to its use, which,
together with such Receivable, is in full force and effect and constitutes the
legal, valid and binding obligation of the related Obligor enforceable against
such Obligor in accordance with its terms subject to no offset, counterclaim or
other defense,

(viii) which arises under a Contract which does not contain a confidentiality
provision that purports to restrict the ability of any Purchaser to exercise its
rights under this Agreement, including, without limitation, its right to review
the Contract,

(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale or lease of goods or the
provision of services by Originator,

(x) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(xi) which satisfies all applicable requirements of the Credit and Collection
Policy,

(xii) which was generated in the ordinary course of Originator’s business,

(xiii) which arises solely from the sale of goods or the provision of services,
to the related Obligor by Originator, and not by any other Person (in whole or
in part),

(xiv) as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,

(xv) which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against Originator or any other Adverse Claim, and the
Obligor thereon holds no right as against Originator to cause Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract),

(xvi) as to which Originator has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor, and

(xvii) all right, title and interest to and in which has been validly
transferred by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale or lease of goods or the rendering of
services by Originator and further includes, without limitation, the obligation
to pay any Finance Charges with respect thereto, which, in any case, General
Electric Capital Corporation has or could finance, fund, purchase or otherwise
acquire pursuant to that certain Agreement, dated October 12, 1998, between
General Electric Capital Corporation and Avnet, Inc. Indebtedness and other
rights and obligations arising from any one transaction, including, without
limitation, indebtedness and other rights and obligations represented by an
individual invoice, shall constitute an Excluded Receivable separate from an
Excluded Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
an Excluded Receivable regardless of whether the account debtor or Seller treats
such indebtedness, rights or obligations as a separate payment obligation. For
the avoidance of doubt, ‘Excluded Receivable’ shall include, without limitation,
all such indebtedness and other obligations for which AlliedSignal, Inc. or
Honeywell International Inc. is the account debtor during the period that the
Agreement, dated October 12, 1998, between General Electric Capital Corporation
and Avnet, Inc. is in effect.

“Existing Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Extension Notice” has the meaning set forth in Section 4.6(a).

“Facility Account” means Seller’s Account No. 5546079 at JPM Chase.

“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” (11 U.S.C. §§ 101 et seq.) as amended and any successor statute
thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

“Fee Letter” means each of (i) the amended and restated letter agreement
relating to the payment of fees to Agent, dated as of the date hereof, between
the Seller and the Agent, as the same may be amended or modified and in effect
from time to time, (ii) the amended and restated letter agreement relating to
the payment of fees to the Purchasers, dated as of the date hereof, among the
Seller and the Purchasers, as the same may be amended or modified and in effect
from time to time and (iii) any other fee letter or similar letter agreement
relating to the payment of fees to any of the Purchasers entered into among
Seller, the Purchasers party thereto and/or any agent or agents acting on behalf
of any such Purchasers, as any such fee letter or letter agreement may be
amended or modified and in effect from time to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Foreign Receivable” means a Receivable the Obligor of which, if a natural
person, is a resident of any member country in the Organization for Economic
Co-operation and Development (other than the United States) (each such member
country, a “Specified OECD Country”) or, if a corporation or other business
organization, is organized under the laws of a Specified OECD Country or any
political subdivision thereof and has its chief executive office in a Specified
OECD Country or the United States.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.

“Funding Source” means with respect to any Company (i) such Company’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Company.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Government Receivable” means a Receivable the Obligor of which is the United
States federal government, a state or local government, a governmental
subdivision of the United States federal government or of a state or local
government, or an agency of the United States federal government or of a state
or local government. For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments,
(v) capitalized lease obligations, (vi) net liabilities under interest rate
swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, Originator, or any of their
respective Subsidiaries or Affiliates (other than Seller), (B) a supplier to any
of the Independent Parties, (C) a Person controlling or under common control
with any partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties, or (D) a member of the immediate family of any
director, officer, employee, partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties; (ii) has prior experience as an
independent director for a corporation or limited liability company whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

“JPM Chase” means JPMorgan Chase Bank, N.A., in its individual capacity and its
successors.

“LIBO Rate” means the sum of (i)(a) the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page1
(or any successor or substitute page) as the London Interbank offered rate for
deposits in U.S. dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of the relevant Tranche Period and for delivery on
the first day of such Tranche Period, for the number of days comprised therein,
and in an amount equal to or comparable to the amount of the Capital associated
with such Tranche Period (provided, that if at least two such offered rates
appear on Reuters Screen LIBOR01 Page1, the rate in respect of such Tranche
Period will be the arithmetic mean of such offered rates), divided by (b) one
minus a percentage (expressed as a decimal) equal to the daily average during
such Tranche Period of the percentage in effect on each day of such Tranche
Period, as prescribed by the Board of Governors of the Federal Reserve System
(or any successor thereto), for determining the aggregate maximum reserve
requirements applicable to “Eurocurrency Liabilities” pursuant to Regulation D
or any other then applicable regulation of such Board of Governors which
prescribes reserve requirements applicable to “Eurocurrency Liabilities” as
presently defined in Regulation D, plus (ii) the Applicable Margin. If for any
reason the foregoing rates are unavailable from the Reuters service, then such
rate of interest shall be based upon another market quotation rate source as
determined by JPMorgan Chase Bank, N.A.

“Liquidity Provider Termination Date” has the meaning set forth in Section 2.2.

“Liquidity Termination Date” means August 25, 2011.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Long-Term Debt” means, at any time, in respect of Avnet, any publicly-held
senior unsecured debt obligations outstanding at any such time with a maturity
more than one year after the date of any determination hereunder.

“Loss Horizon Factor” means, at any time, a percentage equal to (i) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the four fiscal month period then
most recently ended, divided by (ii) the aggregate Outstanding Balance of all
Non-Delinquent Receivables at the end of the calender month period then most
recently ended.

“Loss Percentage” means at any time the greater of (i) 10% and (ii) a percentage
calculated in accordance with the following formula:

LP = SF x LHF x LR

where:

         
LP
  =   the Loss Percentage;
SF
  =   the Stress Factor;
LHF
  =   the Loss Horizon Factor; and
LR
  =   the highest three month rolling average of the Default Ratios
occurring during the 12 most recent fiscal months.

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

“Loss Ratio Trigger” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Defaulted Receivables at such
time, divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.

“Non-Delinquent Receivables” means, at any time, the aggregate Outstanding
Balance of all Receivables that are not Delinquent Receivables.

“Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a).

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Originator” means Avnet, Inc., in its capacity as seller under the Receivables
Sale Agreement.

“Original Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Other Servicer Collected Funds” means any cash collections, other cash proceeds
or other amounts deposited, credited or funded to any Collection Account, to the
extent such cash collections, other cash proceeds or other amounts do not
constitute Collections.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” has the meaning set forth in Schedule C to this
Agreement.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means a rate per annum equal to the higher of (1) prime rate of
interest announced from time to time by Bank One or its parent and (2) the
Federal Funds Effective Rate most recently determined by Bank One plus 1/2%.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.6 and (b) for each Company, a
percentage equal to (i) the Company Purchase Limit of such Company, divided by
(ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.

“Purchase Limit” means $600,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of (A) 97% or, if the Purchaser
Interest Condition is existing on the applicable purchase date, 100% of the
amount equal to (1) the Net Receivables Balance on the applicable purchase date,
minus (2) the Aggregate Reserves on the applicable purchase date, over (B) the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Monthly Report or Weekly Report, taking into account such
proposed Incremental Purchase.

“Purchaser Group” means with respect to (i) each Company, a group consisting of
such Company and its Related Financial Institutions and (ii) each Financial
Institution, a group consisting of such Financial Institution, the Company for
which such Financial Institution is a Related Financial Institution and each
other Financial Institution that is a Related Financial Institution for such
Company.

“Purchaser Interest Condition” means that either the rating of Avnet’s Long-Term
Debt is equal to BBB- or higher by S&P or Baa3 or higher by Moody’s.

“Purchasers” means each Company and each Financial Institution.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

  C
(NRB – AR)

         
where:
 
 

C
AR
NRB
  =
=
=   the Capital of such Purchaser Interest.
the Aggregate Reserves.
the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Ratings Request” has the meaning set forth in Section 10.2(c).

“RBS” has the meaning set forth in the Preliminary Statements to this Agreement.

“RBS Company” has the meaning set forth in the Preliminary Statements to this
Agreement.

“RBS–BTMU Transferred Capital” has the meaning set forth in Section 13.15(c).

“RBS–CA Transferred Capital” has the meaning set forth in Section 13.15(b).

“Receivable” means all indebtedness and other obligations owed to Seller or
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement, the Original Agreement, the
Existing Agreement or hereunder) or in which Seller or Originator has a security
interest or other interest (including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible), arising in connection with the sale or lease of goods or
the rendering of services by Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto;
provided, that ‘Receivable’ shall not include any Excluded Receivable.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of June 28, 2001, between Originator and Seller, as amended from time
to time on or prior to date hereof, up to and including the RSA Amendment, as
the same may be further amended, restated or otherwise modified from time to
time.

“Recharacterization” has the meaning set forth in Section 13.14(c).

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Financial Institution” means with respect to each Company, each
Financial Institution set forth opposite such Company’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

“Related Security” means, with respect to any Receivable:

(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by Originator gave rise to such Receivable, and all insurance contracts with
respect thereto,

(ii) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all other security interests or liens
and property subject thereto from time to time, if any, purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such Receivable,

(iii) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all guaranties, letters of credit,
insurance, “supporting obligations” (within the meaning of Section 9-102(a) of
the UCC of all applicable jurisdictions) and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

(iv) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all service contracts and other
contracts and agreements associated with such Receivable,

(v) all Records related to such Receivable,

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable, and

(vii) all proceeds of any of the foregoing.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

      Aggregate Reduction   Required Notice Period ¡Ü$100,000,000  
two Business Days
$100,000,000 to $250,000,000  
five Business Days
>$250,000,000  
ten Business Days

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 66-2/3% of the aggregate Commitments
and the Companies with Company Purchase Limits in excess of 66-2/3% of the
aggregate amount of all Company Purchase Limits of all Companies hereunder.

“Required Rating” has the meaning set forth in Section 10.2(c).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).

“RSA Amendment” means that certain Amendment No. 8 to the Receivables Sale
Agreement, dated as of August 26, 2010, between Originator and Seller.

“S&P” means Standard & Poor’s Ratings Services and its successors.

“Scotia” has the meaning set forth in the Preliminary Statements to this
Agreement.

“Scotia Company” means Liberty Street Funding LLC, as successor to Liberty
Street Funding Corporation, and its successors.

“Scotia–BTMU Transferred Capital” has the meaning set forth in Section 13.15(d).

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicing and Yield Reserve” means, on any date, an amount equal to 2%
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the 20th calendar day at each month (and if such day
is not a Business Day, then the next Business Day), and (B) the last day of the
relevant Tranche Period in respect of each Purchaser Interest of any Financial
Institution.

“Settlement Period” means (A) in respect of each Purchaser Interest of the
Companies, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of any Financial Institution, the entire Tranche Period of
such Purchaser Interest.

“Stress Factor” shall mean a number equal to 2.25.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus, an amount equal to 2% of such
Commitment.

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment minus (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

“Terminating Financial Institution” shall have the meaning set forth in Section
4.6(b).

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three, four or six months, commencing on a Business
Day selected by Seller or the applicable Financial Institution pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month which corresponds numerically to the beginning day of such
Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or

(b) if Yield for such Purchaser Interest is calculated on the basis of the
Alternative Base Rate, a period commencing on a Business Day selected by Seller
and agreed to by the applicable Financial Institution, provided no such period
shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Financial Institution.

“Transaction Documents” means, collectively, this Agreement, the Original
Agreement, the Existing Agreement, each Purchase Notice, the Receivables Sale
Agreement, each Collection Account Agreement, the Fee Letters, the Subordinated
Note (as defined in the Receivables Sale Agreement) and all other instruments,
documents and agreements executed and delivered in connection herewith or in
connection with the Original Agreement or the Existing Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Weekly Report” means a report, in form and substance acceptable to the Agent
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

“Weekly Reporting Condition” means that either (i) the rating of Avnet’s
Long-Term Debt is lower than BBB- by S&P and lower than Baa3 by Moody’s or
(ii) no rating for Avnet’s Long-Term Debt is available from either Moody’s or
S&P.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9. All section references herein to the UCC shall include all successor
sections under any subsequent version or amendment to any Article of the UCC.

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

JPMorgan Chase Bank, N.A.,
as Agent
1 Bank One Plaza, 21st Floor
Chicago, Illinois 60670-0596
Attention: Asset Backed Securities Conduit Group

     
Attention:
       
Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of August 26, 2010, by and among Avnet Receivables
Corporation, a Delaware corporation (the “Seller”), Avnet, Inc., as Servicer,
the Financial Institutions, the Companies and JPMorgan Chase Bank, N.A., as
Agent (as amended, restated, supplemented or otherwise modified from time to
time the “Receivables Purchase Agreement”). Capitalized terms used herein shall
have the meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent is hereby notified of the following Incremental Purchase:

         
Purchase Price:
  $    
 
       
Date of Purchase:
       
 
       
Requested Discount Rate:
  [LIBO Rate] [Alternative Base Rate] [Commercial    Paper rate]

 
       
Requested Tranche Period:
       
 
       

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]:

[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )

Please advise [Name] at telephone no ( )        if any Company will not be
making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 97% or, if the Purchaser Interest Condition is existing on the date
hereof and on the Purchase Date, 100%; and

(iv) the amount of Aggregate Capital is $      after giving effect to the
Incremental Purchase to be made on the Purchase Date.

Very truly yours,

AVNET RECEIVABLES CORPORATION

By:
Name:
Title:


EXHIBIT III

PLACES OF BUSINESS, JURISDICTIONS OF ORGANIZATION AND CHIEF EXECUTIVE OFFICES;
LOCATIONS OF
RECORDS; ORGANIZATIONAL NUMBER(S); FEDERAL EMPLOYER IDENTIFICATION NUMBER(S);
OTHER NAMES

      SERVICER:     Principal Place of Business:  
2211 South 47th Street
   


   
Phoenix, Arizona 85034
Jurisdiction of Organization:  
New York
   


Chief Executive Office:  
2211 South 47th Street
   


   
Phoenix, Arizona 85034
Location(s) of Records:  
2211 South 47th Street
   


   
Phoenix, Arizona 85034
   
3011 South 52nd Street
   
Tempe, Arizona 85282
Organizational Number:  
None
   


Federal Employer  


   


Identification Number:  
11-1890605
   


Other Names:  
None
   


SELLER:  


   


Principal Place of Business:  
2211 South 47th Street
   


   
Phoenix, Arizona 85034
Jurisdiction of Organization:  
Delaware
   


Chief Executive Office:  
2211 South 47th Street
   


   
Phoenix, Arizona 85034
Location(s) of Records:  
2211 South 47th Street
   


   
Phoenix, Arizona 85034
   
3011 South 52nd Street
   
Tempe, Arizona 85282
Organizational Number:  
3406901
   


Federal Employer  


   


Identification Number:  
86-1034377
   


Other Names:  
None
   



EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

         
Lock-Box
  Related Collection Account
 
       
1. Bank of America, N.A.
  Deposit Account Number: 3752134661
Ms. Cindy Hastings 555 S. Flower Street, 3rd Floor Los Angeles, California 90071
Lock-Boxes
       
 
       
P.O. Box 847722 Dallas, Texas 75202-7722
       
 
       
2. JPMorgan Chase Bank, N.A.
  Lock-Box Account No.: 59-37116
Timothy Marek 1 Chase Manhattan Plaza, 7th Fl New York, NY 10005 Lock-Boxes
       
 
       
P.O. Box #100340 Pasadena, California 91189-0340 P.O. Box #70390 Chicago,
Illinois 60673-0390
       
 
       

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To: JPMorgan Chase Bank, N.A., as Agent

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Receivables Purchase Agreement dated as of August 26, 2010 among
Avnet Receivables Corporation (the “Seller”), Avnet, Inc. (the “Servicer”), the
Purchasers party thereto and JPMorgan Chase Bank, N.A., as agent for such
Purchasers (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected            of [Insert name of applicable Seller Party]
(the “Applicable Party”).

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event:

6. As of the date hereof, the jurisdiction of organization of Seller is
Delaware, the jurisdiction of organization of the Servicer is New York, each of
the Seller and the Servicer is a “registered organization” (within the meaning
of Section 9-102 of the UCC in effect in Delaware or New York, as applicable)
and neither Seller or the Servicer has changed its jurisdiction of organization
since June 28, 2001.

8

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of       ,       .

By:
Name:
Title:


9

SCHEDULE I TO COMPLIANCE CERTIFICATE



A.   Schedule of Compliance as of       ,        with Section        of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:

EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT

[On letterhead of Originator]

_____________, _____

      [Lock-Box Bank/Concentration Bank/Depositary Bank]

Re:
  [Name of Originator]

Ladies and Gentlemen:

Reference is hereby made to P.O. Box # in [city, state, zip code] (the
“Lock-Box”) of which you have exclusive control for the purpose of receiving
mail and processing payments therefrom pursuant to that certain [name of
lock-box agreement] between you and [Avnet, Inc.,] (the “Company”) dated (the
“Agreement”). You hereby confirm your agreement to perform the services
described therein. Among the services you have agreed to perform therein, is to
endorse all checks and other evidences of payment, and credit such payments to
the Company’s checking account no. maintained with you in the name of the
Company (the “Lock-Box Account”). You hereby confirm and agree that the Lock-Box
Account is a “deposit account” within the meaning of Section 9-102(a)(29) of
Revised Article 9. As used herein, “Revised Article 9” means the 1999 Official
Text of Article 9 of the Uniform Commercial Code with conforming amendments to
Articles 1, 2, 2a, 4, 5, 6, 7 and 8 until such time as a version of such
Official Text is adopted in the State of New York and subsequent thereto shall
mean the version of such Official Text as adopted.

The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement, dated as of              ,        between the Company and Avnet
Receivables Corporation (the “Seller”), the Company has transferred all of its
right, title and interest in and to, and exclusive ownership and control of, the
Lock-Box and the Lock-Box Account to Seller. The Company and Seller hereby
request that the name of the Lock-Box Account be changed to “[Avnet, Inc.], as
Servicer.”

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from JPMorgan Chase Bank, N.A. (“JPM Chase”) in the
form attached hereto as Annex A: (i) the name of the Lock-Box Account will be
changed to JPM Chase for itself and as agent (or any designee of JPM Chase) and
JPM Chase will have exclusive ownership of and access to the Lock-Box and the
Lock-Box Account, and neither the Company, Seller, nor any of their respective
affiliates will have any control of the Lock-Box or the Lock-Box Account or any
access thereto, (ii) you will either continue to send the funds from the
Lock-Box to the Lock-Box Account, or will redirect the funds as JPM Chase may
otherwise request, (iii) you will transfer monies on deposit in the Lock-Box
Account, at any time, as directed by JPM Chase and otherwise comply with all
instructions received from JPM Chase with respect to the Lock-Box and the
Lock-Box Account without further consent by Company, Seller or any other person
or entity, (iv) all services to be performed by you under the Agreement will be
performed on behalf of JPM Chase, and (v) all correspondence or other mail which
you have agreed to send to the Company or Seller will be sent to JPM Chase at
the following address:

JPMorgan Chase Bank, N.A.
1 Bank One Plaza, 21st Floor
Chicago, Illinois 60670-0596
Attention: Asset Backed Securities Conduit Group

Moreover, upon such notice, JPM Chase for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement. Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by JPM Chase for the purpose of receiving
funds from the Lock-Box are subject to the liens of JPM Chase for itself and as
agent, and will not be subject to deduction, set-off, banker’s lien or any other
right you or any other party may have against the Company or Seller.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

Regardless of any provisions in any other agreement, for purposes of the Uniform
Commercial Code as in effect in the State of Illinois and Revised Article 9,
Illinois shall be deemed to be your jurisdiction (within the meaning of
Section 9-304 of Revised Article 9) and the Lock-Box Account shall be governed
by the laws of the State of Illinois. This letter agreement may be executed in
any number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control. Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

10

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

Very truly yours,

AVNET, INC.

By:
Name:
Title:


AVNET RECEIVABLES CORPORATION

By:
Name:
Title:


Acknowledged and agreed to
this            day of

[COLLECTION BANK]

By:
Name:
Title:


JPMORGAN CHASE BANK, N.A., as Agent

By:
Name:
Title:


ANNEX A

FORM OF NOTICE

[On letterhead of JPM Chase]

_____________, _____

      [Collection Bank/Depositary Bank/Concentration Bank]

Re:
  Avnet. Inc./Avnet Receivables Corporation

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among Avnet, Inc., Avnet Receivables Corporation, you and us,
to have the name of, and to have exclusive ownership and control of, account
number (the “Lock-Box Account”) maintained with you, transferred to us.
[Lock-Box Account will henceforth be a zero-balance account, and funds deposited
in the Lock-Box Account should be sent at the end of each day to .] You have
further agreed to perform all other services you are performing under that
certain agreement dated            between you and Avnet, Inc. on our behalf.

We appreciate your cooperation in this matter.

Very truly yours,

JPMORGAN CHASE BANK, N.A.

(for itself and as agent)

By:
Name:
Title:


EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the       day of       ,       , by and between        (“Assignor”) and
     (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Second Amended and Restated Receivables Purchase
Agreement dated as of August 26, 2010, by and among Avnet Receivables
Corporation, as Seller, Avnet, Inc., as Servicer, the Companies party thereto,
JPMorgan Chase Bank, N.A., as Agent, and the Financial Institutions party
thereto (as amended, modified or restated from time to time, the “Purchase
Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings set forth or incorporated by reference in the Purchase
Agreement.

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

C. Assignor is selling and assigning to Assignee an undivided      % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, Assignor’s Commitment and (if applicable) the Capital of Assignor’s
Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to the Company in the Assignor’s
and Assignee’s Purchaser Group, Assignor and Assignee. From and after the
Effective Date, Assignee shall be a Financial Institution party to the Purchase
Agreement for all purposes thereof as if Assignee were an original party thereto
and Assignee agrees to be bound by all of the terms and provisions contained
therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Article I
of the Purchase Agreement.

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Article I of the Purchase Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Seller, any Obligor, any Affiliate of Seller or the performance or observance by
the Seller, any Obligor, any Affiliate of Seller of any of their respective
obligations under the Transaction Documents or any other instrument or document
furnished pursuant thereto or in connection therewith; (c) Assignee confirms
that it has received a copy of the Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) Assignee will, independently and without
reliance upon the Agent, any Company, the Seller or any other Financial
Institution or Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; and (f) Assignee agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution (including, without limitation, as a
Related Financial Institution) or, when applicable, as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Article I and Sections 4.1, and 13.6 thereof.

8. Schedule I hereto sets forth the revised Commitment of Assignor, the Company
for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of any Company, it will not institute against, or join any other
Person in instituting against, any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

[ASSIGNOR]

By:
Name:
Title:


[ASSIGNEE]

By:
Name:
Title:


11

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS

Date:       ,       

Transferred Percentage:      %

                                          A-1   A-2   B-1   B-2 Assignor  
Commitment (prior   Commitment (after   Outstanding Capital   Ratable Share of  
      to giving effect to   giving effect to   (if any)   Outstanding Capital  
      the Assignment   the Assignment                         Agreement)  
Agreement)                

                                  A-2   B-1   B-2 Assignee   Commitment (after  
Outstanding Capital   Ratable Share of         giving effect to the   (if any)  
Outstanding Capital         Assignment                         Agreement)      
         

Assignee is a Related Financial Institution for:       

Address for Notices

Attention:
Phone:
Fax:

12

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

TO:       , Assignor

      

      

      

TO:       , Assignee

      

      

      

The undersigned, as Agent under the Second Amended and Restated Receivables
Purchase Agreement dated as of August 26, 2010, by and among Avnet Receivables
Corporation, a Delaware corporation, Avnet, Inc., as Servicer, the Companies
party thereto, JPMorgan Chase Bank, N.A., as Agent, and the Financial
Institutions party thereto, hereby acknowledges receipt of executed counterparts
of a completed Assignment Agreement dated as of       ,        between       ,
as Assignor, and       , as Assignee. Terms defined in such Assignment Agreement
are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be      ,       .

2. The Company in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Amended and Restated
Receivables Purchase Agreement.

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$      to Assignor at or before 12:00 noon (local time of Assignor) on the
Effective Date in immediately available funds.]

Very truly yours,

JPMORGAN CHASE BANK, N.A.,
individually and as Agent

By:
Title:


[APPLICABLE COMPANY]

By:
Title:


EXHIBIT VIII

CREDIT AND COLLECTION POLICY

See Attached

EXHIBIT IX

FORM OF CONTRACT(S)

See Attached

EXHIBIT X

FORM OF MONTHLY REPORT

The attached Monthly Report is a true and accurate accounting pursuant to the
terms of the Second Amended and Restated Receivables Purchase Agreement, dated
as of August 26, 2010 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Agreement”), by and among a Avnet
Receivables Corporation (the “Seller”), Avnet, Inc. (the “Servicer”), the
Purchasers party thereto and JPMorgan Chase Bank, N.A., as agent for such
Purchasers, and I have no knowledge of the existence of any conditions or events
which constitute an Amortization Event or Potential Amortization Event, as each
such term is defined under the Agreement, during or at the end of the accounting
period covered by this monthly report or as of the date of this certificate,
except as set forth below.

By:      
Name:      
Title:      

Company Name:     
Date:      

SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS

Commitments of Financial Institutions

         
Financial Institution
  Commitment
 
       
JPMorgan Chase Bank, N.A.
  $ 153,000,000  
 
       
The Bank of Nova Scotia
  $ 102,000,000  
 
       
The Royal Bank of Scotland PLC
  $ 102,000,000  
 
       
BNP Paribas, acting through its New York Branch
  $ 102,000,000  
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 76,500,000  
 
       
Crédit Agricole Corporate and Investment Bank New York Branch
  $ 76,500,000  
 
       

Company Purchase Limits and
Related Financial Institutions of Companies

              Company   Company Purchase Limit  
Related Financial Institution(s)
           
 
Chariot Funding LLC   $ 150,000,000    
JPMorgan Chase Bank, N.A.
           
 
Liberty Street Funding LLC   $ 100,000,000    
The Bank of Nova Scotia
           
 
Amsterdam Funding Corporation   $ 100,000,000    
The Royal Bank of Scotland PLC
           
 
Starbird Funding Corporation   $ 100,000,000    
BNP Paribas, acting through its
New York Branch
           
 
Victory Receivables Corporation   $ 75,000,000    
The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch
           
 
Atlantic Asset Securitization LLC   $ 75,000,000    
Crédit Agricole Corporate and
Investment Bank New York Branch
           
 

SCHEDULE B

DOCUMENTS TO BE DELIVERED
TO THE AGENT AND THE CURRENT FINANCIAL INSTITUTIONS
ON OR PRIOR TO THE DATE HEREOF

PART I: Documents to be Delivered in Connection with the RSA Amendment



1.   Executed copies of the RSA Amendment, duly executed by the parties thereto.



2.   Copy of the Resolutions of the Board of Directors of Originator (to the
extent such resolutions are deemed required by counsel), certified by its
Secretary and authorizing Originator’s execution, delivery and performance of
the Receivables Sale Agreement, the RSA Amendment and the other documents to be
delivered by it thereunder.



3.   Articles or Certificate of Incorporation of Originator certified by the
Secretary of State of the jurisdiction of incorporation of Originator on or
within thirty (30) days prior to the date hereof or a certificate of the
Secretary of Originator certifying that the Articles or Certificate of
Incorporation of Originator have not been amended, restated, supplemented or
otherwise modified since the delivery thereof under the closing related to the
Original Agreement.



4.   Good Standing Certificate for Originator issued by the Secretaries of State
of its state of incorporation and each jurisdiction where it has material
operations, each of which is listed below:

      a.  
New York (SOI)
b.  
Arizona (PPB)
c.  
Texas



5.   A certificate of the Secretary of Originator certifying: (i) the names and
signatures of the officers authorized on its behalf to execute the RSA Amendment
and any other documents to be delivered by it thereunder and (ii) a copy of
Originator’s By-Laws.



6.   A certified copy of search results showing all UCC filings filed with the
Secretary of State of the State of New York as of July 21, 2010 naming the
Originator as debtor.



7.   A favorable opinion of legal counsel for Originator reasonably acceptable
to the Agent and the Purchasers (as Seller’s assigns) which addresses the
following matters and such other matters as the Agent or the Purchasers (as
Seller’s assigns) may reasonably request:



  •   - In the event of the bankruptcy of Originator:



  (a)   section 362(a) of title 11 of the United States Code would not apply to
stay payment to the Seller of the amounts collected on the Receivables and
proceeds of sale thereof;



  (b)   the Receivables and proceeds of sale or collections thereof would not
constitute property of Originator’s bankruptcy estate under section 541(a)(1) or
(a)(6) of title 11 of the United States Code; and



  (c)   in a case under title 11 of the United States Code, a creditor or the
trustee in bankruptcy of Originator would not have valid legal grounds to have a
court disregard the separate legal existence and corporate form of the Seller so
as to cause a substantive consolidation of the assets and liabilities of
Originator and Seller.



  •   - Originator is a corporation duly incorporated, validly existing, and in
good standing under the laws of its state of incorporation.



  •   - Originator has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on Originator’s business.



  •   - Originator has all requisite power and authority to execute, deliver and
perform all of its obligations under the RSA Amendment, the Receivables Sale
Agreement and each other Transaction Document to which it is a party.



  •   - The execution and delivery by Originator of the RSA Amendment, the
Receivables Sale Agreement and each other Transaction Document to which it is a
party and its performance of its obligations thereunder have been duly
authorized by all necessary corporate action and proceedings on the part of
Originator and will not:



  (a)   require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);



  (b)   contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon Originator; or



  (c)   result in the creation Subsidiaries (except as contemplated by the
Receivables Sale Agreement) or imposition of any Adverse Claim on assets of
Originator or any of its Subsidiaries.



  •   - The RSA Amendment, the Receivables Sale Agreement and each other
Transaction Document to which it is a party has been duly executed and delivered
by Originator and constitutes the legal, valid, and binding obligation of
Originator enforceable in accordance with its terms, except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.



  •   - The provisions of the RSA Amendment and the Receivables Sale Agreement
are sufficient to constitute authorization by Originator for the filing of the
financing statements required under the Receivables Sale Agreement.



  •   - For the purposes of the New York UCC, Originator is a “registered
organization”.



  •   - The provisions of the RSA Amendment and the Receivables Sale Agreement
continue to create a valid security interest in favor of Seller in all
Receivables, and Seller continues to have a first priority, perfected security
interest in such Receivables.



  •   - To the best of the opinion giver’s knowledge, there is no action, suit
or other proceeding against Originator or any Affiliate of Originator, which
would materially adversely affect the business or financial condition of
Originator and its Affiliates taken as a whole or which would materially
adversely affect the ability of Originator to perform its obligations under the
Receivables Sale Agreement.



8.   A Compliance Certificate of the Originator.



9.   Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the RSA Amendment and the Receivables Sale
Agreement.

PART II: Documents to Be Delivered in Connection with this Agreement



1.   Executed copies of this Agreement, duly executed by the parties hereto.



2.   Copy of the Resolutions of the Board of Directors of each Seller Party (to
the extent such resolutions are deemed required for the Servicer by counsel),
certified by its Secretary and authorizing such Person’s execution, delivery and
performance of this Agreement, the RSA Amendment and the other documents to be
delivered by it hereunder.



3.   Articles or Certificate of Incorporation of each Seller Party and certified
by the Secretary of State of its jurisdiction of incorporation on or within
thirty (30) days prior to the date hereof or a certificate of the Secretary of
each Seller Party certifying that the Articles or Certificate of Incorporation
of such Seller Party have not been amended, restated, supplemented or otherwise
modified since the delivery thereof under the closing related to the Original
Agreement.



4.   Good Standing Certificate for each Seller Party issued by the Secretaries
of State of its state of incorporation and each jurisdiction where it has
material operations, each of which is listed below:

      a.  
Seller: Delaware (SOI)
b.  
Seller: Arizona (PPB)
c.  
Servicer: New York (SOI)
d.  
Servicer: Arizona (PPB)
e.  
Servicer: Texas



5.   A certificate of the Secretary of each Seller Party certifying (i) the
names and signatures of the officers authorized on its behalf to execute this
Agreement, the RSA Amendment and any other documents to be delivered by it
hereunder and (ii) a copy of such Person’s By-Laws.



6.   A certified copy of search results showing all UCC filings filed with the
Secretary of State of the State of Delaware as of July 15, 2010 naming the
Seller as debtor.



7.   A favorable opinion of legal counsel for the Seller Parties reasonably
acceptable to the Agent which addresses the following matters and such other
matters as the Agent may reasonably request:



  •   - Each Seller Party is a corporation duly incorporated, validly existing,
and in good standing under the laws of its state of incorporation.



  •   - Each Seller Party has all requisite authority to conduct its business in
each jurisdiction where failure to be so qualified would have a material adverse
effect on such Person’s business.



  •   - Each Seller Party has all requisite power and authority to execute,
deliver and perform all of its obligations under this Agreement and each other
Transaction Document to which it is a party.



  •   - The execution and delivery by each Seller Party of this Agreement and
each other Transaction Document to which it is a party and its performance of
its obligations thereunder have been duly authorized by all necessary corporate
action and proceedings on the part of such Person and will not:



  (a)   require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);



  (b)   contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Person; or



  (c)   result in the creation or imposition of any Adverse Claim on assets of
such Person or any of its Subsidiaries (except as contemplated by this
Agreement).



  •   - The provisions of this Agreement are sufficient to constitute
authorization by Seller for the filing of the financing statement required under
this Agreement.



  •   - For the purposes of the Delaware UCC, Seller is a “registered
organization.”



  •   - This Agreement and each other Transaction Document to which such Person
is a party has been duly executed and delivered by such Person and constitutes
the legal, valid, and binding obligation of such Person, enforceable in
accordance with its terms, except to the extent the enforcement thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.



  •   - The provisions of this Agreement are effective to create a valid
security interest in favor of the Agent for the benefit of the Purchasers in all
Receivables, and upon the filing of financing statements, the Agent for the
benefit of the Purchasers shall acquire a first priority, perfected security
interest in such Receivables.



  •   - To the best of the opinion giver’s knowledge, there is no action, suit
or other proceeding against any Seller Party or any of their respective
Affiliates, which would materially adversely affect the business or financial
condition of such Person and its Affiliates taken as a whole or which would
materially adversely affect the ability of such Person to perform its
obligations under any Transaction Document to which it is a party.



8.   If requested by the Company in such Financial Institution’s Purchaser Group
or the Agent, a favorable opinion of legal counsel for each Financial
Institution, reasonably acceptable to such Company and the Agent which addresses
the following matters:



  •   - This Agreement has been duly authorized by all necessary corporate
action of such Financial Institution.



  •   - This Agreement has been duly executed and delivered by such Financial
Institution and, assuming due authorization, execution and delivery by each of
the other parties thereto, constitutes a legal, valid and binding obligation of
such Financial Institution, enforceable against such Financial Institution in
accordance with its terms.

      9.
10.
11.  
Compliance Certificates of the Seller and the Servicer.
The Fee Letters.
The Monthly Report for July, 2010.



12.   Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.



13.   Each Company shall have received a duly executed copy of its Funding
Agreement or amendment thereto, as applicable, in form and substance
satisfactory to such Company.



14.   For each Purchaser that is not incorporated under the laws of the United
States of America, or a state thereof, two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.

SCHEDULE C

COMPUTATION OF CP COSTS

With respect to the Purchaser Interest of the Companies on any day, the CP Costs
on such day shall equal the sum of Company Costs for each Company as of such
day, where “Company Costs” has the meaning specified below.

“Company Costs” means, with respect to Purchaser Interests of the Companies,:



  a.   For any Purchaser Interest purchased by the Bank One Company, for any
day, the sum of (i) discount or yield accrued on Pooled Commercial Paper (as
defined below) on such day, plus (ii) any and all accrued commissions in respect
of placement agents and Commercial Paper dealers, and issuing and paying agent
fees incurred, in respect of such Pooled Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by Pooled Commercial
Paper for such day, minus (iv) any accrual of income net of expenses received on
such day from investment of collections received under all receivable purchase
facilities funded substantially with Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of broken funding costs
related to the prepayment of any purchaser interest of the Bank One Company
pursuant to the terms of any receivable purchase facilities funded substantially
with Pooled Commercial Paper. In addition to the foregoing costs, if Seller
shall request any Incremental Purchase during any period of time determined by
the Bank One Company (or by the Bank One Company’s agent on its behalf) in its
sole discretion to result in incrementally higher Company Costs with respect to
the Bank One Company applicable to such Incremental Purchase by the Bank One
Company, the Capital associated with any such Incremental Purchase shall, during
such period, be deemed to be funded by the Bank One Company in a special pool
(which may include capital associated with other receivable purchase facilities)
for purposes of determining such additional Company Costs applicable only to
such special pool and charged each day during such period against such Capital.
Each Purchaser Interest funded substantially with Pooled Commercial Paper will
accrue Company Costs with respect to the Bank One Company each day on a pro rata
basis, based upon the percentage share the Capital in respect of such Purchaser
Interest represents in relation to all assets held by the Bank One Company and
funded substantially with Pooled Commercial Paper. For the purposes of this
paragraph (a), “Pooled Commercial Paper” means Commercial Paper notes of the
Bank One Company subject to any particular pooling arrangement by the Bank One
Company, but excluding Commercial Paper issued by the Bank One Company for a
tenor and in an amount specifically requested by any Person in connection with
any agreement effected by the Bank One Company. For each Settlement Period, the
Bank One Company shall calculate its aggregate Company Costs for such Settlement
Period and report such Company Costs to the Agent pursuant to Section 3.3 of
this Agreement.



  b.   For any Purchaser Interest purchased by the Scotia Company, for any day,
the per annum rate equivalent to the “weighted average cost” (as defined below)
related to the issuance of Commercial Paper that is allocated, in whole or in
part, to fund the Capital of such Purchaser Interest (and which may also be
allocated in part to the funding of other assets of the Scotia Company);
provided, however, that if any component of such rate is a discount rate in
calculating the Company Costs for the Capital of such Purchaser Interest for
such date, the rate used to calculate such component of such rate shall be a
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum. For the purposes of this paragraph (b), the “weighted
average cost” shall consist of (x) the actual interest rate paid to purchasers
of Commercial Paper issued by the Scotia Company, (y) the costs associated with
the issuance of such Commercial Paper (including dealer fees and commissions to
placement agents), and (z) interest on other borrowing or funding sources by the
Scotia Company, including to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market. For each Settlement Period,
the Scotia Company shall calculate its aggregate Company Costs for such
Settlement Period and report such Company Costs to the Agent pursuant to
Section 3.3 of this Agreement.



  c.   For any Purchaser Interest purchased by the RBS Company, for any day, the
sum of (i) the costs paid or payable by the RBS Company in respect of all
discount, yield or interest owing by the RBS Company for such day in respect of
Commercial Paper of the RBS Company allocated by the RBS Company in whole or in
part to financing or maintaining such Purchaser Interest plus (ii) the
commissions of placement agents and dealers in respect of such Commercial Paper
for such day plus (iii) the costs and expenses of issuing such Commercial Paper,
including all note issuance costs in connection therewith, for such day. For
each Settlement Period, the RBS Company shall calculate its aggregate Company
Costs for such Settlement Period and report such Company Costs to the Agent
pursuant to Section 3.3 of this Agreement.



  d.   For any Purchaser Interest purchased by the BNP Company, for any day, the
sum of (i) discount or yield accrued on Pooled Commercial Paper (as defined
below) on such day, plus (ii) any and all accrued commissions in respect of
placement agents and Commercial Paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by Pooled Commercial
Paper for such day, minus (iv) any accrual of income net of expenses received on
such day from investment of collections received under all receivable purchase
facilities funded substantially with Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of broken funding costs
related to the prepayment of any purchaser interest of the BNP Company pursuant
to the terms of any receivable purchase facilities funded substantially with
Pooled Commercial Paper. In addition to the foregoing costs, if Seller shall
request any Incremental Purchase during any period of time determined by the BNP
Company (or by the BNP Company’s agent on its behalf) in its sole discretion to
result in incrementally higher Company Costs with respect to the BNP Company
applicable to such Incremental Purchase by the BNP Company, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by the BNP Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the BNP Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the BNP Company and funded
substantially with Pooled Commercial Paper. For the purposes of this paragraph
(d), “Pooled Commercial Paper” means Commercial Paper notes of the BNP Company
subject to any particular pooling arrangement by the BNP Company, but excluding
Commercial Paper issued by the BNP Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the BNP Company. For each Settlement Period, the BNP Company shall calculate
its aggregate Company Costs for such Settlement Period and report such Company
Costs to the Agent pursuant to Section 3.3 of this Agreement.



  e.   For any Purchaser Interest purchased by the BTMU Company, for any day,
the sum of (i) discount or yield accrued on Pooled Commercial Paper (as defined
below) on such day, plus (ii) any and all accrued commissions in respect of
placement agents and Commercial Paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by Pooled Commercial
Paper for such day, minus (iv) any accrual of income net of expenses received on
such day from investment of collections received under all receivable purchase
facilities funded substantially with Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of broken funding costs
related to the prepayment of any purchaser interest of the BTMU Company pursuant
to the terms of any receivable purchase facilities funded substantially with
Pooled Commercial Paper. In addition to the foregoing costs, if Seller shall
request any Incremental Purchase during any period of time determined by the
BTMU Company (or by the BTMU Company’s agent on its behalf) in its sole
discretion to result in incrementally higher Company Costs with respect to the
BTMU Company applicable to such Incremental Purchase by the BTMU Company, the
Capital associated with any such Incremental Purchase shall, during such period,
be deemed to be funded by the BTMU Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the BTMU Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the BTMU Company and funded
substantially with Pooled Commercial Paper. For the purposes of this paragraph
(e), “Pooled Commercial Paper” means Commercial Paper notes of the BTMU Company
subject to any particular pooling arrangement by the BTMU Company, but excluding
Commercial Paper issued by the BTMU Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the BTMU Company. For each Settlement Period, the BTMU Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.



  f.   For any Purchaser Interest purchased by the CA Company, for any day, the
sum of (i) discount or yield accrued on Pooled Commercial Paper (as defined
below) on such day, plus (ii) any and all accrued commissions in respect of
placement agents and Commercial Paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by Pooled Commercial
Paper for such day, minus (iv) any accrual of income net of expenses received on
such day from investment of collections received under all receivable purchase
facilities funded substantially with Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of broken funding costs
related to the prepayment of any purchaser interest of the CA Company pursuant
to the terms of any receivable purchase facilities funded substantially with
Pooled Commercial Paper. In addition to the foregoing costs, if Seller shall
request any Incremental Purchase during any period of time determined by the CA
Company (or by the CA Company’s agent on its behalf) in its sole discretion to
result in incrementally higher Company Costs with respect to the CA Company
applicable to such Incremental Purchase by the CA Company, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by the CA Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the CA Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the CA Company and funded
substantially with Pooled Commercial Paper. For the purposes of this paragraph
(f), “Pooled Commercial Paper” means Commercial Paper notes of the CA Company
subject to any particular pooling arrangement by the CA Company, but excluding
Commercial Paper issued by the CA Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the CA Company. For each Settlement Period, the CA Company shall calculate
its aggregate Company Costs for such Settlement Period and report such Company
Costs to the Agent pursuant to Section 3.3 of this Agreement.

13